                Case 19-11739-LSS              Doc 682        Filed 04/30/20         Page 1 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment LLC, et al.,1                    Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administrated)



                                         AFFIDAVIT OF SERVICE

           I, Giovanna M. Luciano, depose and say that I am employed by Stretto, the claims and
    noticing agent for the Debtors in the above-captioned cases.

        On April 27, 2020, at my direction and under my supervision, employees of Stretto caused
the following document to be served via first-class mail on the service list attached hereto as
Exhibit A:

         Debtors’ Motion for Entry of an Order (I) Dismissing the Chapter 11 Cases; (II)
          Implementing Settlement Distribution; (III) Authorizing Transfer of Certain
          Litigation to RSA; (IV) Authorizing the Abandonment of Certain Property; (V)
          Authorizing the Dissolution of the Debtors; (VI) Terminating Claims and Noticing
          Services; and (VII) Granting Related Relief (Docket No. 679)




                                    [SPACE INTENTIONALLY LEFT BLANK]




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
Case 19-11739-LSS   Doc 682   Filed 04/30/20   Page 2 of 20
Case 19-11739-LSS   Doc 682   Filed 04/30/20   Page 3 of 20




                    Exhibit A
                                                        Case 19-11739-LSS              Doc 682              Filed 04/30/20          Page 4 of 20
                                                                                                  Exhibit A
                                                                                           Served Via First-Class Mail


                     NAME                                     ADDRESS 1                              ADDRESS 2                    ADDRESS 3              ADDRESS 4          CITY        STATE       ZIP
 AIRGAS USA, LLC                             ATTN: CARRIE ANN DODSON                       110 WEST 7TH ST               STE 1400                                    TULSA              OK      74119
 BEST RESTAURANT EQUIPMENT AND DESIGN INC.   C/O BURMAN & ROBINSON ATTORNEYS               ATTN: RANDAL D. ROBINSON      580 SOUTH HIGH STREET      SUITE 250        COLUMBUS           OH      43215
 BOCA MIZNER CLEANERS                        ATTN: LUIS ALBERTO RINCON                     1900 NW 2ND AVE                                                           BOCA RATON         FL      33432-1650
 BREE DARTHARD                               7016 BRYCE CANYON                                                                                                       MCKINNEY           TX      75072
 BRINKS INC. FORMERLY KNOWN AS DUNBAR
 ARMORED INC.                                C/O CAVAZOS HENDRICKS POITOR, P.C.            ATTN: LYNDEL VARGAS           900 JACKSON ST             SUITE 570        DALLAS             TX      75202-4425
 BRITTANY WILLIS                             1560 QUAIL DR                                 APT 6                                                                     WEST PALM BEACH    FL      33409
 BROTHERS PRODUCE OF AUSTIN, INC.            C/O MCCARRON & DIESS                          ATTN: BLAKE SURBEY            4530 WISCONSIN AVENUE NW SUITE 301          WASHINGTON         DC      20016
 C & J M SERVICES INC.                       19749 CRYSTAL ROCK DR                         APT #23                                                                   GERMANTOWN         MD      20874
 CALIFORNIA DEPARTMENT OF TAX AND FEE
 ADMINISTRATION (FUNCTIONAL SUCCESSOR TO
 BOARD OF EQUALIZATION 7/1/17)               SPECIAL OPS, MIC:55                           PO BOX 942879                                                             SACRAMENTO         CA      94279-0055
 CALIFORNIA DEPARTMENT OF TAX AND FEE
 ADMINISTRATION /SPECIAL OPS, MIC:55         ATTN: SUSAN SINETOS                           PO BOX 942879                                                             SACRAMENTO         CA      94279-0055
 CARLTON A MAESE                             701 S OLD RANCH RD                                                                                                      ARCADIA            CA      91007
 CARTER, DEBRA                               PO BOX 552182                                                                                                           OPA LOCKA          FL      33055-0182
                                                                                           ATTN: HENRY JAFFE & KENNETH   HERCULES PLAZA, SUITE    1313 MARKET
 CENTURYLINK COMMUNICATIONS, LLC             C/O PEPPER HAMILTON LLP                       A. LISTWAK                    5100                     STREET, PO BOX 1709 WILMINGTON        DE      19899-1709
 CHEFS' PRODUCE DALLAS, INC.                 ATTN: MICHAEL PIORKOWSKI                      1654 TERRE COLONY CT                                                       DALLAS            TX      75212
 CITY OF FAIRVIEW                            C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP    ATTN: ELIZABETH WELLER        2777 N. STEMMONS FREEWAY SUITE 1000          DALLAS            TX      75207
 COLLIN COUNTY TAX ASSESSOR/COLLECTOR        C/O ABERNATHY, ROEDER, BOYD & HULLETT, P.C.   1700 REDBUD BLVD              SUITE 300                                    MCKINNEY          TX      75069
 CROWE LLP                                   ATTN: ANN MEIER                               320 E. JEFFERSON BLVD         PO BOX 7                                     SOUTH BEND        IN      46624
 DAIRYLAND USA CORP.                         C/O REED SMITH LLP                            ATTN: CHRISTOPHER LYNCH       599 LEXINGTON AVENUE     24TH FLOOR          NEW YORK          NY      10022
 ECOSTRUCTION LLC                            C/O EDELBOIM LIEBERMAN REVAH OSHINSKY PLLC    20200 W. DIXIE HIGHWAY        STE 905                                      MIAMI             FL      33180
 EMPIRE OFFICE, INC.                         C/O AKERMAN, LLP                              ATTN: D. BRETT MARKS          350 EAST LAS OLAS BLVD   SUITE 1600          FORT LAUDERDALE   FL      33301
                                                                                                                         2051 GATTIS SCHOOL RD
 ERIC T LETKSUSKAS                        C/O BLACK TIE WINDOW CLEANING                    ATTN: JESSICA LETKAUSKAS      #540-186                                     ROUND ROCK        TX      78664
 EZEQUIEL DIAZ                            90 BEEKMAN AVE                                   APT. 2E                                                                    TARRYTOWN         NY      10591
 FELLS POINT WHOLESALE MEATS, INC.        C/O REED SMITH LLP                               ATTN: CHRISTOPHER LYNCH       599 LEXINGTON AVENUE                         NEW YORK          NY      10022
 FRANCHISE TAX BOARD                      ATTN: BANKRUPTCY SECTION MS A340                 PO BOX 2952                                                                SACRAMENTO        CA      95812-2952
 GET FRESH PRODUCE - BARRINGTON           1441 BREWSTER CREEK BLVD                                                                                                    BARTLETT          IL      60103
 GET FRESH PRODUCE - BOLINGBROOK          1441 BREWSTER CREEK BLVD                                                                                                    BARTLETT          IL      60103
 GIGANETWORKS, INC                        ATTN: PILAR SOMOZA                               PO BOX 414067                                                              MIAMI BEACH       FL      33141-0067
 GRAY ROBINSON, ATTORNEYS AT LAW          PO BOX 3068                                                                                                                 ORLANDO           FL      32802
 HARRIS COUNTY                            C/O LINEBARGER GOGGAN BLAIR & SAMPSON, LLP       ATTN: JOHN P. DILLMAN         PO BOX 3064                                  HOUSTON           TX      77253-3064
 HIGHLAND BAKING COMPANY                  ATTN: STUART ROSEN                               2301 SHERMER ROAD                                                          NORTHBROOK        IL      60062
 IRON MOUNTAIN INFORMATION MANAGEMENT, LLCATTN: JOSEPH CORRIGAN                            1 FEDERAL ST                  7TH FLOOR                                    BOSTON            MA      02110
 JONES SIGN CO, INC                       1711 SCHEURING ROAD                                                                                                         DE PERE           WI      54115
 KETER ENVIRONMENTAL SERVICES, INC.       ATTN: K. BREEN                                   4 HIGH RIDGE PARK #202                                                     STAMFORD          CT      06905
 KING COUNTY TREASURY                     500 FOURTH AVENUE                                RM 600                                                                     SEATTLE           WA      98104-2340
 L.A. SPECIALTY CORP                      DBA VESTA FOOD SERVICE                           ATTN: SARA MARTINEZ           13527 ORDEN DR                               SANTA FE SPRING   CA      90670
 LANGER ELECTRIC COMPANY                  6500 NW 21ST AVENUE, SUITE 1                                                                                                FORT LAUDERDALE   FL      33309
 LOS ANGELES COUNTY TREASURER AND TAX
 COLLECTOR                                PO BOX 54110                                                                                                               LOS ANGELES        CA      90054-0110
 MARICOPA COUNTY TREASURER                ATTN: PETER MUTHIG                               222 N CENTRAL AVE             STE 1100                                    PHOENIX            AZ      85004
 MARY RYAN AND JOHANNA NIELSON,
 INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
 SIMILARLY SITUATED, LOS ANGELES COUNTY
 SUPERIOR COURT CASE NO. BC688633         C/O DANNING, GILL, ISRAEL & KRASNOFF, LLP        ATTN: UZZI O. RAANAN          1901 AVENUE OF THE STARS   SUITE 450        LOS ANGELES        CA      90067-6006
 MICHAEL PACOVSKY                         N9497 RHINE RD                                                                                                             ELKHART LAKE       WI      53020-1671
 MIKEY TOMATOES LLC DBA NICE TOMATOES     ATTN: MICHAEL TUMMINELLO                         1429 SE 6TH STREET                                                        DEERFIELD BEACH    FL      33441
 NAVA-RUIZ, BRIANA                        1441 BRANDYWINE ROAD APT 500C                                                                                              WEST PALM BEACH    FL      33409
 NEW JERSEY DEPT. OF LABOR AND WORKFORCE
 DEVELOPMENT                              DIVISION OF EMPLOYER ACCOUNTS                    ATTN: BARRY LAFRANCO          PO BOX 379                                  TRENTON            NJ      08625-0379
 NEW YORK CITY DEPARTMENT OF FINANCE      C/O TAX, AUDIT AND ENFORCEMENT DIVISION          ATTN: BANKRUPTCY UNIT         375 PEARL STREET                            NEW YORK           NY      10038
 PALM BEACH COUNTY TAX COLLECTOR          ATTN: LEGAL SERVICES DEPARTMENT                  PO BOX 3715                                                               WEST PALM BEACH    FL      33402-3715
 PATRICK A. FITZGIBBON                    4901 GREENWOOD RD                                #150                                                                      SHREVEPORT         LA      71109-5503
 PRIME LINE DISTRIBUTORS, INC.            2800 SW 42ND STREET                                                                                                        FT LAUDERDALE      FL      33312
 RIVER TOWN SQUARE REGENCY, LLC           C/O REGENCY CENTERS, L.P.                        ATTN: ERNST BELL, ESQ.        ONE INDEPENDENT DRIVE                       JACKSONVILLE       FL      32202
 SAMIR BHATT                              21431 42ND AVE SE                                                                                                          BOTHELL            WA      98021-5400
 SANTA MONICA SEAFOOD                     18531 S. BROADWICK STREET                                                                                                  RANCHO DOMINGUEZ   CA      90220


In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                          Page 1 of 2
                                                      Case 19-11739-LSS            Doc 682          Filed 04/30/20        Page 5 of 20
                                                                                           Exhibit A
                                                                                   Served Via First-Class Mail


                    NAME                                      ADDRESS 1                      ADDRESS 2                   ADDRESS 3             ADDRESS 4          CITY         STATE       ZIP
 SANTOS, IXA                                2753 S OAKLAND FOREST DR               APT 103                                                                 OAKLAND PARK        FL      33309
 SOLID SURFACE CARE INC                     ATTN: AR DEPARTMENT                    3820 ROSE LAKE DR                                                       CHARLOTTE           NC      28217
 SUPREME HOTEL & RESTAURANT SUPPLY CORP     2150 SW 30 AVENUE                                                                                              PEMBROKE PARK       FL      33009
 TERESA MARIE FITZSIMMONS                   1404 E LAS OLAS BLVD                   #2461                                                                   FORT LAUDERDALE     FL      33301
                                            C/O OFFICE OF THE ATTORNEY GENERAL -
 TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       BANKRUPTCY & COLLECTIONS DIVISION      PO BOX 12548                    MC-008                                  AUSTIN              TX      78711
 THE CHEFS' WAREHOUSE FLORIDA LLC           C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH         599 LEXINGTON AVENUE   24TH FLOOR       NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE MID-ATLANTIC LLC      C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH         599 LEXINGTON AVENUE   24TH FLOOR       NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE MIDWEST LLC           C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH         599 LEXINGTON AVENUE   24TH FLOOR       NEW YORK            NY      10022
 THE CHEFS' WAREHOUSE WEST COAST, LLC       C/O REED SMITH LLP                     ATTN: CHRISTOPHER LYNCH         599 LEXINGTON AVENUE   24TH FLOOR       NEW YORK            NY      10022
 THE ICEE COMPANY CORP                      ATTN: TERRI JONES                      215 MASON RD                                                            LAVERGNE            TN      37086
 TIDE CLEANERS LLP                          DAB MW CLEANERS EDIT TX, LLC           230 SPRING HILL DRIVE SUITE 325 ACCT AZ16689                            SPRING              TX      77386
 TRAVIS COUNTY                              ATTN: JASON A. STARKS                  PO BOX 1748                                                             AUSTIN              TX      78767
 TRIPLE B CORPORATION, DBA CHARLIES
 PRODUCE, A WASHINGTON CORPORATION          C/O SUSSMAN SHANK LLP                  ATTN: JEFFREY C. MISLEY       1000 SW BROADWAY         SUITE 1400       PORTLAND            OR      97205
 TRUE WORLD FOODS DALLAS, LLC               8919 GOVERNORS ROW                                                                                             DALLAS              TX      75247
 ULINE                                      ULINE, INC.                            12575 ULINE DRIVE                                                       PLEASANT PRAIRIOE   WI      53158
 UNIVERSAL UNIFORM SUPPLY LLC               7311 SWAN LAKE DR                                                                                              NEW PORT RICHEY     FL      34655
 UNIVERSAL UNIFORM SUPPLY LLC               C/O THOMPSON COBURN LLP                ATTN: DAVID D. FARRELL        ONE US BANK PLAZA        SUITE 2700       SAINT LOUIS         MO      63101




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                 Page 2 of 2
Case 19-11739-LSS   Doc 682   Filed 04/30/20   Page 6 of 20




                    Exhibit B
                                                          Case 19-11739-LSS            Doc 682             Filed 04/30/20           Page 7 of 20
                                                                                                   Exhibit B
                                                                                          Served Via First-Class Mail



                           NAME                                      ADDRESS 1                       ADDRESS 2                      ADDRESS 3         ADDRESS 4           CITY       STATE       ZIP       COUNTRY
  20TH CENTURY FOX                               BANK OF AMERICA                       5799 COLLECTION CENTER DRIVE                                               CHICAGO           IL       60693
  A BETTER PLUMBING                              4061 N. FEDERAL HWY                                                                                              POMPANO BEACH     FL       33314
  A BETTER PLUMBING                              C/O A BETTER INC                      4061 N. FEDERAL HWY                                                        POMPANO BEACH     FL       33064
  A+ BEVERAGE SOLUTIONS                          PO BOX 2500                                                                                                      ENGLEWOOD         CO       80150
  A1 ELEVATOR INSPECTIONS & CONSULTING LLC       PO BOX 284                                                                                                       PORT DEPOSIT      MD       21904
  A24 FILMS LLC                                  PO BOX 8297                                                                                                      PASADENA          CA       91109
  AAA CARTING & RUBBISH REMOVAL, INC.            480 FURNACE DOCK ROAD                                                                                            CORTLANDT MANOR   NY       10567
  AABLE SAFETY CLEAN                             PO BOX 3400                                                                                                      REDMOND           WA       98073-3400
  ABRAHAM, KELVIN                                1807 CAMDEN AVE #4                                                                                               LOS ANGELES       CA       90025
  ABT OWNER 1 LP                                 C/O BALLARD SPAHR LLP                 ATTN: DUSTIN P. BRANCH            2029 CENTURY PARK EAST     SUITE 800     LOS ANGELES       CA       90067
  ABT OWNER 1, LP                                75 REMITTANCE DRIVE                   DEPT 3223 - ACCOUNTS RECEIVABLE                                            CHICAGO           IL       60675-3223
  AC BEVERAGE OF MD                              1993-7 MORELAND PKWY                                                                                             ANNAPOLIS         MD       21401
  ACE MICROTECHNOLOGY, INC.                      8480 BULLOCK LANE                                                                                                GAINSVILLE        GA       30506
  ACOSTA, CINDY                                  11601 NE 89TH ST                      APT 221                                                                    DORAL             FL       33178
  ACOUSTIC INNOVATIONS INC.                      1084 S ROGERS CIR                                                                                                BOCA RATON        FL       33487-2815
  ADMIRAL LINEN & UNIFORM - AUSTIN               449 VISTA RIDGE DR                                                                                               KYLE              TX       78640
  ADMIRAL LINEN & UNIFORM - HOUSTON              2030 KIPLING STREET                                                                                              HOUSTON           TX       77098
  ADP, INC.                                      PO BOX 842875                                                                                                    BOSTON            MA       02284-2875
  ADT SECURITY SERVICES                          PO BOX 371878                                                                                                    PITTSBURGH        PA       15250-7878
  ADVANTAGE WAYPOINT DBA ETTINGER-ROSINI &       PO BOX 844109                                                                                                    LOS ANGELES       CA       90084-4109
  AIMPOINT GROUP                                 PO BOX 220156                                                                                                    HOLLYWOOD         FL       33022
  AIRESPRING                                     7800 WOODLEY AVENUE                                                                                              VAN NUYS          CA       91406
  AIRGAS NATIONAL CARBONATION                    PO BOX 734673                                                                                                    DALLAS            TX       75373-4673
  AIRGAS USA, LLC                                6055 ROCKSIDE WOODS BLVD                                                                                         INDEPENDENCE      OH       44131
  AIRGAS USA, LLC                                ATTN: NIKOLINA GAVRIC                 6055 ROCKSIDE WOODS BLVD                                                   INDEPENDENCE      OH       44131
  AIRGAS USA, LLC-676015                         PO BOX 676015                                                                                                    DALLAS            TX       75267-6015
  AIRGAS USA, LLC-7423                           PO BOX 7423                                                                                                      PASADENA          CA       91109
  AKERMAN LLP                                    PO BOX 4906                                                                                                      ORLANDO           FL       32802
  ALARM DETECTION SYSTEMS INC.                   1111 CHURCH ROAD                                                                                                 AURORA            IL       60505
  ALERT LOGIC, INC.                              1776 YORKTOWN STREET                  SUITE 711                                                                  HOUSTON           TX       77056
  ALESSIO, MARK                                  81 E. CENTRE ST                                                                                                  NUTLEY            NJ       07110
  ALEXANDER, GINA                                22 W GREEN STREET APT 202                                                                                        PASADENA          CA       91105
  ALL CITY LOCKSMITH                             13 E HARTSDALE                                                                                                   HARTSDALE         NY       10530
  ALLIED BEVERAGE - FINTECH                      PO BOX 0838                           600 WASHINGTON AVE                                                         CARLSTADT         NJ       07072
  ALPHAGRAPHICS - PLANO                          601 W. PLANO PARKWAY                  SUITE 127                                                                  PLANO             TX       75075
  ALVARADO, JOHN                                 100 OAK CT #1102                                                                                                 HOUSTON           TX       77006
  AMC ENTERTAINMENT HOLDINGS, INC. ET AL         NORTON ROSE FULBRIGHT US LLP          MICHAEL A. SWARTZENDRUBER, ESQ.   2200 ROSS AVE., STE 3600                 DALLAS            TX       75201
  AMERICAN DRAFT SYSTEMS LLC                     45 COLUMBIA AVE                                                                                                  THORNWOOD         NY       10594
  AMERICAN EXECUTIVE CLEANING                    1934 E CAMELBACK RD                   #120-408                                                                   PHOENIX           AZ       85016
  AMERICAN EXECUTIVE CLEANING                    1934 E. CAMELBACK RD.                 SUITE F104-408                                                             PHOENIX           AZ       85016
  AMERICAN EXPRESS                               20500 BELSHAW AVENUE                                                                                             CARSON            CA       90746
  AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC   48 WALL STREET                        22ND FLOOR                                                                 NEW YORK          NY       10005
  AMERICAN'S ESCAPE GAME LLC                     ATTN: ALEX D. REECE                   6000 METROWEST BLVD               SUITE 101                                ORLANDO           FL       32835
  AMERICA'S ESCAPE GAME                          6000 METRO WEST BLVD                  SUITE 101                                                                  ORLANDO           FL       32835
  AMMIRATI COFFEE                                ATTN: HELEN TUNKIAR AND JULIE LANZA   500 FIFTH AVE                                                              PELHAM            NY       10803
  AMMIRATI, INC.                                 ATTN: HELEN TUNKIAR AND JULIE LANZA   500 FIFTH AVENUE                                                           PELHAM            NY       10803
  ANDERSON, SCOTT                                370 WEST CAMINO REAL                  APT A1                                                                     BOCA RATON        FL       33432
  ANDREWS, SARAH                                 379 FRANKLIN ST                                                                                                  HOLLYWOOD         FL       33019-4400
  APOTHIA LOS ANGELES                            2500 S. LA CIENEGA BLVD               2500 S. LA CIENEGA BLVD                                                    LOS ANGELES       CA       90034
  APPLE ICE                                      C/O ICE CUBE INC                      171 E INDUSTRY COURT              SUITE B                                  DEER PARK         NY       11729
  APS                                            PO BOX 2906                                                                                                      PHOENIX           AZ       85062-2906
  ARENA, DENISE                                  8724 SANDY CREST LANE                                                                                            BOYNTON BEACH     FL       33473
  ARIZONA BREAD COMPANY                          420 SOUTH PERRY LANE                  SUITE 2                                                                    TEMPE             AZ       85281
  ARIZONA CUTLERY & SHARPENING SERVICE INC       12620 NORTH CAVE CREEK ROAD           12620 NORTH CAVE CREEK ROAD# #4                                            PHOENIX           AZ       85022
  ARIZONA PUBLIC SERVICE                         ATTN: GISEL MORALES                   PO BOX 53933                      M/S 3209                                 PHOENIX           AZ       85072
  ARLENE MATYASI                                 6515 STINGRAY PL NW                                                                                              BREMERTON         WA       98311
  AT&T - 105262                                  PO BOX 105262                                                                                                    ATLANTA           GA       30348-5262
  AT&T - CAROL STREAM 5019                       PO BOX 5019                                                                                                      CAROL STREAM      IL       60197-5019
  AT&T - CAROL STREAM 5025                       PO BOX 5025                                                                                                      CAROL STREAM      IL       60197-5025
  AT&T - CAROL STREAM 5080                       PO BOX 5080                                                                                                      CAROL STREAM      IL       60197-5080
  ATHENS SERVICES                                PO BOX 54957                                                                                                     LOS ANGELES       CA       90054-0957
  ATLANTIC AVE-MIZAN ENTERPRISES INC.            ATLANTIC AVE MAGAZINE                 335 E LINTON BLVD                 #B14-832090                              DELRAY BEACH      FL       33483
  AUSTIN BEERWORKS-FINTECH                       3009 INDUSTRIAL TERRACE               STE 150                                                                    AUSTIN            TX       78758
  AVCO CENTER CORPORATION                        10850 WILSHIRE BLVD                   STE 1050                                                                   LOS ANGELES       CA       90024
  AVCO CENTER CORPORATION                        C/O HILL, FARRER & BURRILL LLP        ATTN: DANIEL J. MCCARTHY          300 SOUTH GRAND AVENUE     37TH FLOOR    LOS ANGELES       CA       90071-31476
  AVS TECHNOLOGY                                 140J COMMERCE WAY                     140J COMMERCE WAY                                                          TOTOWA            NJ       07512
  AWS INC-AMAZON WEB SERVICES, INC               401 TERRY AVE N                       PO BOX 84023                                                               SEATTLE           WA       98124-8423
  AZTEC SPECIALTY - DIVISION OF GRECO AND        4450 N 45TH AVE                                                                                                  PHOENIX           AZ       85031-2842
  BALDOR SPECIALTY FOODS - DOBBS FERRY INC       PO BOX 5411                                                                                                      NEW YORK          NY       10087-5411
  BALDOR SPECIALTY FOODS - NJ                    PO BOX 5411                                                                                                      NEW YORK          NY       10087-5411

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                     Page 1 of 14
                                                      Case 19-11739-LSS               Doc 682              Filed 04/30/20      Page 8 of 20
                                                                                                  Exhibit B
                                                                                         Served Via First-Class Mail



                          NAME                                   ADDRESS 1                           ADDRESS 2                 ADDRESS 3          ADDRESS 4           CITY        STATE       ZIP      COUNTRY
  BALDOR SPECIALTY FOODS - NY INC            PO BOX 5411                                                                                                      NEW YORK           NY       10087-5411
  BALLANTYNE STRONG INC.                     PO BOX 310294                                                                                                    DES MOINES         IA       50331-0294
  BALLARD SPAHR - LOS ANGELES                2029 CENTURY PARK EAST                   SUITE 800                                                               LOS ANGELES        CA       90067
  BALLARD SPAHR - PHILADELPHIA               1735 MARKET STREET                       51ST FLOOR                                                              PHILADELPHIA       PA       19103-7599
  BALLARD SPAHR LLP                          ATTN: MATTHEW MCCLURE AND JILL TOLOTTA   1735 MARKET STREET               51ST FLOOR                             PHILADELPHIA       PA       19103
  BAR HARBOR SEAFOOD INC                     2000 PREMIER ROW                                                                                                 ORLANDO            FL       32809
  BARKER, JERMAINE                           631 S 8TH AVE                                                                                                    MOUNT VERNON       NY       10550
  BARRIOS, LARRY                             1311 123RD LANE NE                       APT A201                                                                KIRKLAND           WA       98034
  BARTON, JUSTIN                             911 BATTLEBEND BLVD #122                                                                                         AUSTIN             TX       78745
  BATTISTA, DONALD                           209 BANNER AVE                                                                                                   LEANDER            TX       78641
  BDO USA LLP                                PO BOX 677973                                                                                                    DALLAS             TX       75267-7973
  BDO USA, LLP                               ATTN: JARED SCHIERBAUM                   4250 LANCASTER PIKE              SUITE 120                              WILMINGTON         DE       19805
  BE MEDIA, INC.                             20545 PLUMMER ST                                                                                                 CHATSWORTH         CA       91311
  BERG, HAYLEY                               277 COUNTRY CLUB DR 11                                                                                           SIMI VALLEY        CA       93065
  BERGMAN KPRS LLC                           2850 SATURN ST #100                                                                                              BREA               CA       92821
  BEST RESTAURANT EQUIPMENT AND DESIGN       4020 BUSINESS PARK DRIVE                                                                                         COLUMBUS           OH       43204
  BETHESDA MAGAZINE                          7768 WOODMONT AVE #204                                                                                           BETHESDA           MD       20814
  BETTER BEVERAGES, INC                      10624 MIDWAY AVE                                                                                                 CERRITOS           CA       90703
  BETTER BEVERAGES, INC.                     PO BOX 1399                                                                                                      BELLFLOWER         CA       90707-1399
  BETTER ESCALATOR LLC                       5947 NW 77TH DRIVE                                                                                               PARKLAND           FL       33067
  BETTER PARTY RENTALS/BETTER RENTALS        1700 SOUTH POWERLINE RD., #J                                                                                     DEERFIELD BEACH    FL       33442
  BEVFLO INC.                                23 AMHERST STREET                                                                                                WILLISTON PARK     NY       11596
  BIG EDDY ENTERPRISES, INC.                 C/O FISH WINDOW CLEANING                 4 BULKLEY AVENUE                                                        PORT CHESTER       NY       10573
  BINDI NORTH AMERICA                        630 BELLEVILLE TURNPIKE                                                                                          KEARNY             NJ       07032
  BOCA MIZNER CLEANERS                       1900 NW 2ND AVE                                                                                                  BOCA RATON         FL       33432-1650
  BOCA SECURITY CENTER & LOCKSMITH, LLC      1811 NW 2ND AVE                                                                                                  BOCA RATON         FL       33432
  BPP EAST UNION MASTER HOLDINGS, LLC        PO BOX 27324                                                                                                     SAN DIEGO          CA       92198-1324
  BRAUN LINEN SERVICE INC.                   16530 S. GARFIELD AVE                                                                                            PARAMOUNT          CA       90723
  BREADBAR, LLC                              C/O THE EL SEGUNDO BREADBAR, LLC         701 E. EL SEGUNDO BLVD                                                  EL SEGUNDO         CA       90245
  BREAK IT DOWN LLC                          PO BOX 144851                                                                                                    AUSTIN             TX       78714
  BREE CLARK DARTHARD                        5005 GALLERIA ROAD                                                                                               DALLAS             TX       75244
  BREWER COMMERCIAL SERVICES                 1911 W PARSIDE LANE                                                                                              PHOENIX            AZ       85027
  BREZIK, CAMERON                            1340 WEST GRAY ST.                       1340 WEST GRAY ST.# #423                                                HOUSTON            TX       77019
  BRIDGETTE WASHINGTON                       5947 GOLDEN NECTAR CT                                                                                            CORONA             CA       92880-8615
  BRIGHTEDGE TECHNOLOGIES, INC.              989 E. HILLSDALE BLVD                    SUITE 300                                                               FOSTER CITY        CA       94404
  BRINK'S INCORPORATED                       P.O.BOX 64115                                                                                                    BALTIMORE          MD       21264-4115
  BROADCAST MUSIC, INC.                      C/O BMI                                  10 MUSIC SQUARE EAST                                                    NASHVILLE          TN       37203
  BROADRIDGE INVESTOR COMMUNICATION SOLUTI   PO BOX 416423                                                                                                    BOSTON             MA       00241-6423
  BROTHERS PRODUCE OF AUSTIN                 PO BOX 142305                                                                                                    AUSTIN             TX       78714
  BROTHERS PRODUCE, INC - HOUSTON            PO BOX 1207                                                                                                      FRIENDSWOOD        TX       77549-1207
  BROWN BROTHERS CONSULTING, INC.            4552 N SAN ANDROS                                                                                                WEST PALM BEACH    FL       33411
  BROWN DIST - FINTECH                       1300 ALLENDALE ROAD                                                                                              WEST PALM BEACH    FL       33405
  BRYANT, ANNETTE                            11430 BURBANK BLVD                       UNIT 404                                                                NORTH HOLLYWOOD    CA       91601
  BUCHANAN VAN TUINEN                        P.O.BOX 700                                                                                                      PERRYBURG          OH       43552
  BUCHANAN VAN TUINEN LLC                    ATTN: J. MATTHEW BUCHANAN                407 WASHINGTON ST.               SUITE 200                              TOLEDO             OH       43604
  BUERGER, KELLY                             950 MAGNOLIA AVE #37                                                                                             LOS ANGELES        CA       90006
  BULIARD, STEPHANE                          180 RIVERSIDE BOULEVARD                  APT 16 M                                                                NEW YORK           NY       10069
  BURCH & CRACCHIOLO, PA                     ATTN: JAKE CURTIS, ESQ.                  702 E. OSBORN RD #200                                                   PHOENIX            AZ       85014
  BURNS, ALEXANDRA                           2107 TUSCANY WAY                                                                                                 BOYNTON BEACH      FL       33435
  BURR & FORMAN LLP                          PO BOX 830719                                                                                                    BIRMINGHAM         AL       35283-0719
  BUSCHMAN, BETHANY                          8080 TATUM WATERWAY DR. #7                                                                                       MIAMI BEACH        FL       33141
  BUSH BROTHERS PROVISIONS COMPANY           1931 N DIXIE HWY                                                                                                 WEST PALM BEACH    FL       33407
  BUSH BROTHERS PROVISIONS COMPANY           ATTN: H DOUGLAS BUSH JR.                 1931 N DIXIE HWY                                                        WEST PALM BEACH    FL       33407
  C & JM SERVICES INC.                       21 SOUTH SUMMIT AVE.                     PO BOX 923                                                              GAITHERSBURG       MD       20877
  C. HODGES & ASSOCIATES, PLLC               ATTN: GERALD E. LUECKE                   13642 OMEGA                                                             DALLAS             TX       75244
  CABAN SR., GEORGE                          138 CARR DR. #6                                                                                                  GLENDALE           CA       91205
  CAFETERIA FILMS, LLC                       1221 SW 27TH AVE                         2ND FLOOR                                                               MIAMI              FL       33135
  CAFETERIA FILMS, LLC                       ATTN: NELSON HERNANDEZ                   1221 SW 27TH AVE                 2ND FLOOR                              MIAMI              FL       33135
  CAJAS, CHRISTOPHER                         243 HAIG AVENUE                                                                                                  STAMFORD           CT       06905
  CALIFORNIA DEPARTMENT OF TAX & FEE ADMIN   PO BOX 942879                                                                                                    SACRAMENTO         CA       94279-7072
  CALIFORNIA WATERS, LLC                     23311 E. LA PALMA AVE                                                                                            YORBA LINDA        CA       92887
  CAPITOL LIGHT -REXEL USA, INC              14951 DALLAS PARKWAY                                                                                             DALLAS             TX       75254
  CAPOTE, NANCY                              535 TOWNE HOUSE LANE                                                                                             RICHARDSON         TX       75081
  CAPTIOL LIGHT                              C/O REXEL USA INC DBA CAPITOL LIGHT      ATTN: CHRIS STORY                400 TECHNOLOLGY COURT SE SUITE R       SMYRNA             GA       30082
  CAPTIVE-AIRE SYSTEMS INC.                  P. O. BOX 60270                                                                                                  CHARLOTTE          NC       28260
  CAPTIVE-AIRE SYSTEMS, INC.                 C/O NCS                                  729 MINER ROAD                                                          HIGHLAND HEIGHTS   OH       44143
  CARDLYTICS INC.                            75 REMITTANCE DR DEPT 3247                                                                                       CHICAGO            IL       60675-3247
  CARUSO, MICHELLE                           674 THORNTREE CT                                                                                                 BARTLETT           IL       60103
  CBC SPECIALTY BEVERAGE/CHICAGOLAND         2056 WEST WALNUT STREET                                                                                          CHICAGO            IL       60612


In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                 Page 2 of 14
                                                          Case 19-11739-LSS                  Doc 682             Filed 04/30/20         Page 9 of 20
                                                                                                         Exhibit B
                                                                                                Served Via First-Class Mail



                             NAME                                 ADDRESS 1                                ADDRESS 2                    ADDRESS 3    ADDRESS 4           CITY         STATE       ZIP      COUNTRY
                                                                                             ATTN: HELEN D'ANTONA AND NAOMI
  CBS BROADCASTING INC.                          C/O CBS LAW DEPT                            WALTMAN                          51 WEST 52ND STREET                 NEW YORK            NY      10019
  CBS TELEVISION STATIONS, CBS DIGITAL           22985 NETWORK PLACE                         KTVT-TV                                                              CHICAGO             IL      60673-1229
  CENTRAL TEXAS REFUSE, INC.                     PO BOX 18685                                                                                                     AUSTIN              TX      78760
  CENTRAL WELDING SUPPLY CO., INC.               PO BOX 179                                                                                                       NORTH LAKEWOOD      WA      98259
  CENTURYLINK - 52187                            BUSINESS SERVICES                           PO BOX 52187                                                         PHOENIX             AZ      85072-2187
  CENTURYLINK COMMUNICATIONS, LLC (F/K/A QWEST
  COMMUNICATIONS COMPANY, LLC)                   ATTN: LEGAL - BKY                           1025 EL DORADO BLVD                                                  BROOMFIELD          CO      80021
  CHAMPION SOLUTIONS GROUP                       28923 NETWORK PLACE                                                                                              CHICAGO             IL      60673-1289
  CHANDLER SIGNS, LLC                            ATTN: TAMMY LACEY MARTIN                    14201 SOVEREIGN RD               SUITE 101                           FORTWORTH           TX      76155
  CHANDLER SIGNS, LP, LLP                        14201 SOVEREIGN ROAD                        SUITE 101                                                            FORT WORTH          TX      76155
  CHARLIE'S PRODUCE CORP                         PO BOX 24606                                                                                                     SEATTLE             WA      98124
  CHAVEZ, RAUL M.                                DBA ELEVEN POINT                            8320 ALBIA STREET                                                    DOWNEY              CA      90242
  CHEFS' PRODUCE DALLAS, INC.                    PO BOX 224016                                                                                                    DALLAS              TX      75222
  CHEFS' WAREHOUSE MID-ATLANTIC, LLC             PO BOX 30944                                                                                                     NEW YORK            NY      10087-0944
  CHEFS' WAREHOUSE MIDWEST, LLC                  26576 NETWORK PLACE                                                                                              CHICAGO             IL      60673
  CHEFS' WAREHOUSE OF FLORIDA, LLC               PO BOX 32187                                                                                                     NEW YORK            NY      10087-2187
  CHEFS' WAREHOUSE WEST COAST, LLC               PO BOX 601154                                                                                                    PASADENA            CA      91189-1154
  CHRIS EVERT CHARITIES, INC.                    7200 WEST CAMINO REAL, SUITE 310                                                                                 BOCA RATON          FL      33433
  CINEMA CONCEPTS INC.                           2030 POWER FERRY ROAD                       SUITE 214                                                            ATLANTA             GA      30339
  CINEMA EDGE LLC DBA INDEPENDENT MARKETIN       638 FERGUSON AVE #3                                                                                              BOZEMAN             MT      59718-6405
  CINEVIZION, LLC                                5300 MELROSE AVENUE SUITE B-210             CHAPLIN THEATRE                                                      LOS ANGELES         CA      90038
  CINTAS CORP                                    CINTAS CORPORATION # 082                    6707 W SAM HOUSTON PKWY N                                            HOUSTON             TX      77041
  CINTAS CORPORATION #344                        PO BOX 88005                                                                                                     CHICAGO             IL      60680-1005
  CINTAS CORPORATION NO. 2 -650838               PO BOX 650838                                                                                                    DALLAS              TX      75265-0838
  CINTAS FIRE PROTECTION                         PO BOX 636525                                                                                                    CINCINNATI          OH      45263
  CIT BANK NA                                    C/O BANKRUPTCY PROCESSING SOLUTIONS, INC.   PO BOX 593007                                                        SAN ANTONIO         TX      78259
  CIT TECHNOLOGY (AVAYA)                         21146 NETWORK PLACE                                                                                              CHICAGO             IL      60673-1211
  CITY OF ATLANTA                                55 TRINITY AVENUE                                                                                                ATLANTA             GA      30303
  CITY OF AUSTIN-UTILITIES                       C/O AUSTIN ENERGY - COLLECTION              721 BARTON SPRINGS RD.                                               AUSTIN              TX      78704
  CITY OF AUSTIN-UTILITIES                       PO BOX 2267                                                                                                      AUSTIN              TX      78783-2267
  CITY OF BOCA RATON-WATER                       UTILITIES PROCESSING CENTER                 PO BOX 31042                                                         TAMPA               FL      33631-3042
  CITY OF DELRAY BEACH                           100 NW 1ST AVENUE                                                                                                DELRAY BEACH        FL      33444
  CITY OF HOUSTON - ADMINISTRATION & REGUL       ADMINISTRATION & REGULATORY AFFAIRS DEPT    PO BOX 1561                                                          HOUSTON             TX      77251-1561
  CITY OF LOS ANGELES, OFFICE OF FINANCE         LOS ANGELES CITY ATTORNEY'S OFFICE          200 N MAIN STREET                STE 920                             LOS ANGELES         CA      90012
  CITY OF NORTH MIAMI BEACH - UTILITIES          PO BOX 600427                                                                                                    NORTH MIAMI BEACH   FL      33160-0427
  CITY OF NORTH MIAMI BEACH-17050                17050 NE 19TH AVENUE                        BUSINESS TAX RECEIPT DIVISION                                        NORTH MIAMI BEACH   FL      33162
  CITY OF PASADENA-ELECTRIC                      PO BOX 7120                                                                                                      PASADENA            CA      91109-7220
  CITY OF SCOTTSDALE-WATER/FEES                  PO BOX 52799                                SUITE 110                                                            PHOENIX             AZ      85072-2799
  CITY WASTE LP                                  DBA COASTAL COMPACTION                      2202 KELLEY                                                          HOUSTON             TX      77026
  CLASSIC DIST & BEV GROUP CORP                  PO BOX 60397                                                                                                     LOS ANGELES         CA      90060-0397
  CLAYTEN, WILLIAM                               1137 E EMERALD AVE                                                                                               MESA                AZ      85210
  CLEAR CHANNEL OUTDOOR                          PO BOX 847247                                                                                                    DALLAS              TX      75284-7247
  COASTAL SUNBELT PRODUCE                        PO BOX 62860                                                                                                     BALTIMORE           MD      21264-2860
  COCA-COLA - 102703                             PO BOX 102703                                                                                                    ATLANTA             GA      30368
  COCA-COLA - 743273 FLORIDA SALES               PO BOX 740909                                                                                                    ATLANTA             GA      30374-0909
  COCA-COLA 744010 SOUTHWEST BEVERAGES LL        PO BOX 744010                                                                                                    ATLANTA             GA      30384-4010
  COLE, TUCKER                                   PO BOX 2712                                                                                                      REDMOND             WA      98073
  COLONIAL PARKING, INC.                         PO BOX 79241                                                                                                     BALTIMORE           MD      21279-0241
  COMCAST                                        PO BOX 71211                                                                                                     CHARLOTTE           NC      28272-1211
  COMCAST - 660618                               PO BOX 60533                                                                                                     CITY INDUSTRY       CA      91716-0533
  COMMERCIAL KITCHEN CLEANING SOLUTIONS IN       88 MORGAN WAY                                                                                                    PORT JERVIS         NY      12771
  COMPTROLLER OF MARYLAND                        110 CARROLL ST                                                                                                   ANNAPOLIS           MD      21411
  CONCUR TECHNOLOGIES, INC.                      62157 COLLECTIONS CENTER DRIVE                                                                                   CHICAGO             IL      60693
  CONSOLIDATED EDISON COMPANY OF NEW YORK, INC   C/O BANKRUPTCY GROUP                        ATTN: MS. ENOBONG ENYENIHI       4 IRVING PLACE        ROOM 1875-S   NEW YORK            NY      10003
  CONSOLIDATED EDISON COMPANY OF NY, INC.        JAF STATION                                 PO BOX 1702                                                          NEW YORK            NY      10116-1701
  CONSOLIDATED FIRE PROTECTION CORP              153 TECHNOLOGY DRIVE                        STE 200                                                              IRVINE              CA      92618
  CONVERGINT TECHNOLOGIES LLC                    35257 EAGLE WAY                                                                                                  CHICAGO             IL      60678-1352
  COOK COUNTY DEPT OF REV-AMUSEMENT TAX          25394 NETWORK PLACE                                                                                              CHICAGO             IL      60673-1253
  CORNERSTONE BUILDING SERVICES                  269 SENECA WAY                                                                                                   BOLINGBROOK         IL      60440
  CORREIA, AMANDA                                437 N KEVIN DR                                                                                                   ADDISON             IL      60101-2484
  CORTEZ, OSCAR                                  2651 NW 119TH TERRACE                                                                                            CORAL SPRINGS       FL      33065
  COSERV                                         PO BOX 650785                                                                                                    DALLAS              TX      75265-0785
  COSERV GAS                                     7701 S STEMMONS                                                                                                  CORINTH             TX      76210
  COZZINI BROS., INC.                            350 HOWARD AVENUE                                                                                                DES PLAINES         IL      60018
  CRAFT BEER GUILD DISTRIBUTING OF N             12-14 SOUTH PUTT CORNERS ROAD                                                                                    NEW PALTZ           NY      12561
  CROCKER DOWNTOWN DEVELOPMENT ASSOCIATES        5355 TOWN CENTER RD                         SUITE 350                                                            BOCA RATON          FL      33486
  CROCKER DOWNTOWN DEVELOPMENT ASSOCIATES        MIZNER PARK OFFICE PLAZA SDS-12-2564        PO BOX 86                                                            MINNEAPOLIS         MN      55486-2564
  CROWE LLP                                      PO BOX 71570                                                                                                     CHICAGO             IL      60694-1570
  CUMMINGS, KACEY                                18705 FALCON POINT BLVD                                                                                          PFLUGERVILLE        TX      78660

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                     Page 3 of 14
                                                       Case 19-11739-LSS            Doc 682                Filed 04/30/20       Page 10 of 20
                                                                                                  Exhibit B
                                                                                           Served Via First-Class Mail



                          NAME                                    ADDRESS 1                            ADDRESS 2                 ADDRESS 3       ADDRESS 4          CITY         STATE       ZIP      COUNTRY
  DAIRYLAND USA CORP                           PO BOX 30943                                                                                                  NEW YORK           NY       10087-0943
  D'ALESSANDRO, CARLA                          438 36TH ST                                                                                                   WEST PALM BEACH    FL       33407
  DAVID MAYFIELD SELECTIONS LLC                1800 AUSTIN AVE                      STE 1                                                                    WACO               TX       76701
  DAVID ZUIDEMA, INC.                          90 MIDLAND AVE                                                                                                MIDLAND PARK       NJ       07432
  DAYTON, JESSICA                              400 N AVENUE 57                      #11                                                                      LOS ANGELES        CA       90042
  DB PARTNERS                                  DAVID M BERRY                        1060 BRICKELL AVENUE #3207                                               MIAMI              FL       33131
  DEBRA CARTER                                 WIGBERTO PEREZ                       EEOC MIAMI DISTRICT OFFICE           100 SE 2ND STREET     SUITE 1500    MIAMI              FL       33131
  DEBRAGGA                                     65-77 AMITY STREET                                                                                            JERSEY CITY        NJ       07304
  DECHANT, DONNA M.                            3549 SANTA FE PLACE                                                                                           POMPANO BEACH      FL       33073
  DELIZIOSO PUBLISHING, INC.                   560 SYLVAN AVENUE, 3RD FLOOR                                                                                  ENGLEWOOD CLIFFS   NJ       07632
  DELL BUSINESS CREDIT                         PAYMENT PROCESSING CENTER            PO BOX 5275                                                              CAROL STREAM       IL       60197-5275
  DELRAY BEACH 4TH & 5TH AVENUE LLC            C/O DUANE MORRIS LLP                 ATTN: MICHAEL R. LASTOWSKI           222 DELAWARE AVENUE   SUITE 1600    WILMINGTON         DE       19801-1659
  DELRAY BEACH 4TH & 5TH AVENUE LLC - CONS     136 BROOKLINE AVENUE                                                                                          BOSTON             MA       02215
  DELRAY BEACH 4TH & 5TH AVENUE, LLC RENT      136 BROOKLINE AVE                                                                                             BOSTON             MA       02215
  DELUCCA'S HANDYMAN SERVICE                   DAVID DELUCCA                        3741 WEST 57TH STREET                                                    LOS ANGELES        CA       90043
  DELUXE ECHOSTAR LLC                          PO BOX 749669                                                                                                 LOS ANGELES        CA       90074-9669
  DEMAND COOLING                               KEN HARRIS                           2540 GLENDA LANE #112                                                    DALLAS             TX       75229
  DEPARTMENT OF REVENUE -STATE OF WASHINGT     BUSINESS LICENSING SERVICE           PO BOX 9034                                                              OLYMPIA            WA       98507-9034
  DEPARTMENT OF WATER AND POWER, CITY OF LOS
  ANGELES                                      ATTN: BANKRUPTCY                     P.O. BOX 51111                                                           LOS ANGELES        CA       90051-5700
  DESPINOS, DALILA                             326 FERN STREET                                                                                               WEST PALM          FL       33401
  DEZER INTRACOASTAL MALL-RENT                 C/O DEZER PROPERTIES                 89 FIFTH AVE 11TH FLR                                                    NEW YORK           NY       10003
  DEZER INTRACOASTAL MALL-TRASH                89 FIFTH AVENUE 11TH FLR                                                                                      NEW YORK           NY       00010-0003
  DIAMOND SHARP INC.                           513 MERCURY LANE                                                                                              BREA               CA       92821
  DIAZ, BRAYAN                                 2815 NE 201ST TERRACE                                                                                         MIAMI              FL       33180
  DIAZ, BRIAN                                  2815 NE 201ST TERRACE                                                                                         MIAMI              FL       33180
  DICKINSON WRIGHT PLLC                        2600 W BIG BEAVER                    SUITE 300                                                                TROY               MI       48084
  DICKINSON WRIGHT PLLC                        C/O DICKINSON WRIGHT PLLC            ATTN: JAMES A. PLEMMONS              500 WOODWARD AVENUE   SUITE 4000    DETROIT            MI       48226-3425
  DICK'S RESTAURANT SUPPLY                     2963 1ST AVE SOUTH                                                                                            SEATTLE            WA       98134
  DIGITAL CINEMA DISTRIBUTION COALITION, L     1840 CENTURY PARK EAST               SUITE 550                                                                LOS ANGELES        CA       90067
  DIRECT CINEMA (NORTH AMERICA) INC.           127 W. 26TH STREET                   NO. 501                                                                  NEW YORK           NY       10001
  DIRECT ENERGY BUSINESS                       1001 LIBERTY AVE.                    FL.13                                                                    PITTSBURGH         PA       15222
  DIRECT ENERGY BUSINESS                       PO BOX 70220                                                                                                  PHILADELPHIA       PA       19176-0220
  DIRECT MECHANICAL INC.                       711 MORSE AVENUE                                                                                              SCHAUMBURG         IL       60193
  DIRECTV                                      PO BOX 105249                                                                                                 ATLANTA            GA       30348-5249
  DIXON, DARRIAN                               153 N 4TH ST                         FL 1                                                                     PATERSON           NJ       07522-1363
  DOBREZ, ANTHONY                              508 SOMERSET LANE                                                                                             NEW LENOX          IL       60451
  DOMAIN MALL II, LLC                          MULTECK COMMUNITY CENTER, LP         PO BOX 402408                                                            ATLANTA            GA       30384-2408
  DOMAINE SELECT WINE & SPIRITS                105 MADISON AVENUE                   RM 302                                                                   NEW YORK           NY       10016-7597
  DONNELLY, FRANK                              2625 NW 114TH AVENUE                                                                                          CORAL SPRINGS      FL       33065
  DOUGLAS, FRANK                               1813 TUFA TERRACE                                                                                             SILVER SPRING      MD       20904
  DRISCOLL FOODS                               174 DELAWANNA AVE                                                                                             CLIFTON            NJ       07014
  DRYCLEAN EXPRESS                             2461 SANTA MONICA BLVD               UNIT C                                                                   SANTA MONICA       CA       90405
  DRYCLEAN EXPRESS                             2461C SANTA MONICA BLVD              UNIT C                                                                   SANTA MONICA       CA       90404
  DUBOSE, TOCCARA                              9538 PAGEWOOD LANE                                                                                            HOUSTON            TX       77063
  DUNAY, MISKEL, AND BACKMAN, LLP              14 SE 4TH STREET                     SUITE 36                                                                 BOCA RATON         FL       33432
  DUNBAR SECURITY PRODUCTS, INC CASH BAGS      P.O BOX 333                                                                                                   BALTIMORE          MD       21203
  DYE CARBONIC                                 701 S. 7TH STREET                                                                                             PHOENIX            AZ       85034
  DYNAFIRE, INC.                               109 CONCORD DR                       SUITE B                                                                  CASSELBERRY        FL       32707
  EAST COAST FOOD EQUIPMENT, INC.              570 INDUSTRIAL DRIVE                                                                                          LEWISBERRY         PA       17339
  EAST COAST VALET INC                         589 N COUNTRY CLUB DRIVE                                                                                      ATLANTIS           FL       33462
  EBANKS, ANDRE-HUI                            3519 NW 13TH STREET                                                                                           LAUDERHILL         FL       33311
  ECD DESIGN/ACCESSIBILITY LTD.                6101 WOODVIEW AVE                                                                                             AUSTIN             TX       78757
  ECOLAB - 32027                               PO BOX 32027                                                                                                  NEW YORK           NY       10087
  ECOLAB - 70343                               PO BOX 70343                                                                                                  CHICAGO            IL       60673-0343
  ECOLAB FOOD SAFETY SPECIALTIES               24198 NETWORK PLACE                                                                                           CHICAGO            IL       60673-1241
  ECOLAB INC.                                  C/O CREDIT DEPT.                     ATTN: BILLY MCGEE                    1601 WEST DIEHL RD                  NAPERVILLE         IL       60563
  ECOLAB PEST-CHICAGO                          26252 NETWORK PLACE                                                                                           CHICAGO            IL       60673-1262
  ECOSTRUCTION LLC                             946 NE 80TH STREET                                                                                            MIAMI              FL       33138
  ECOSURE                                      26397 NETWORK PLACE                                                                                           CHICAGO            IL       60673-1263
  EDGAR AGENTS LLC                             105 WHITE OAK LANE #104                                                                                       OLD BRIDGE         NJ       08857
  EDGAR, MICHAEL                               14406 BOULA AVE                                                                                               LOCKPORT           IL       60441
  EEC ACQUISITIONS LLC                         C/O SMART CARE EQUIPMENT SOLUTIONS   370 WABASHA ST N                                                         ST PAUL            MN       55102
  ELISABETH BULL                               3308 NE 39 ST                                                                                                 FORT LAUDERDALE    FL       33308-6441
  ELLMAN, JORDAN                               17529 RANCHO STREET                                                                                           ENCINO             CA       91316
  EMAILAGE CORPORATION                         25 S ARIZONA PLACE #400                                                                                       CHANDLER           AZ       85225
  EMBEDDED PROCESSOR DESIGNS, INC.             1301 SAND HILL ROAD                  BLDG 300                                                                 CANDLER            NC       28715
  EMERGENCY ICE                                8700 DIPLOMACY ROW                                                                                            DALLAS             TX       75247
  EMPIRE MERCHANTS, LLC                        16 BRIDGEWATER STREET                                                                                         BROOKLYN           NY       11222
  EMPIRE MERCHANTS, LLC - FINTECH              16 BRIDGEWATER STREET                                                                                         BROOKLYN           NY       11222

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                Page 4 of 14
                                                     Case 19-11739-LSS                   Doc 682             Filed 04/30/20      Page 11 of 20
                                                                                                      Exhibit B
                                                                                            Served Via First-Class Mail



                          NAME                                 ADDRESS 1                                 ADDRESS 2                ADDRESS 3            ADDRESS 4          CITY          STATE       ZIP      COUNTRY
  EMPIRE OFFICE INC                          105 MADISON AVENUE 15TH FLOOR                                                                                         NEW YORK            NY       10016
  ENTERCOM COMMUNICATIONS CORP NEW YORK      DIG-NEW YORK                                PO BOX 74090                                                              CLEVELAND           OH       44194
  ENVIRO-MASTER OF PHOENIX EAST              ATTN: SCOTT WILLIAM SHELDON                 638 W BROADWAY RD                SUITE 309                                MESA                AZ       85210
  ENVIRONMENTAL PRECISION                    2719 HOLLYWOOD BLVD                         d-20                                                                      HOLLYWOOD           FL       33020
  ENVIRONMENTAL PRECISION LLC                2719 HOLLYWOOD BLVD                                                                                                   HOLLYWOOD           FL       33020
  EPSILON DATA MANAGEMENT LLC                PO BOX 84001                                                                                                          CHICAGO             IL       60689-4001
  ERIC BARR AND KRISTEN BARR                 ROURA & MELAMED                             ATTN: JOHANNA C. ABREU, ESQ.     233 BROADWAY, SUITE 2700                 NEW YORK            NY       10279
  ERIC T LETKSUSKAS -BLACK TIE WINDOW CLEA   2051 GATTIS SCHOOL RD #540-186                                                                                        ROUND ROCK          TX       78664
  ESPINOSA, LISA                             1285 N. HUDSON AVE.                                                                                                   PASADENA            CA       91104
  ESSENTIAL BAKING COMPANY, INC.             5601 1ST AVENUE SOUTH                       PO BOX 80445                                                              SEATTLE             WA       98108
  ETKIE, DANIEL                              21929 CRICKLEWOOD TER                                                                                                 BOCA RATON          FL       33428
  EVENTION LLC                               121 W. WACKER DRIVE                         SUITE 3200                                                                CHICAGO             IL       60601
  EVERFLOW PLUMBING CO.                      JAMES DAMON LEE                             P.O.BOX 313                                                               FATE                TX       75132-0313
  EVERFRESH JUICE COMPANY/SWARTZ & SONS DI   3815 38 STREET                                                                                                        BRENTWOOD           MD       20722
  EZ CLEANERS                                EDUARD KARAPETYAN                           2308 E. COLORADO BLVD                                                     PASADENA            CA       91107
  FACILITY SOLUTIONS GROUP INC.              PO BOX 896508                                                                                                         CHARLOTTE           NC       28289-6508
  FAN, RACHAEL                               809 DELMAR WAY APT 206                                                                                                DELRAY BEACH        FL       33483-3363
  FARFROMBORING HOSPITALITY                  ATTN: DAVID MORRISON                        6401 CONGRESS AVE                SUITE 215                                BOCA RATON          FL       33487
  FARFROMBORING PROMOTIONS, LLC              6401 CONGRESS AVE SUITE 215                                                                                           BOCA RATON          FL       33487
  FEDERAL REALTY INVESTMENT TRUST            LOCK BOX #9320                              PO BOX 8500                                                               PHILADELPHIA        PA       19178-9320
  FEDERAL REALTY INVESTMENT-WATER            LOCKBOX #9320                               PO BOX 8500                                                               PHILADELPHIA        PA       19178-9320
  FEDEX ACCT#2964-8707-4,ALL ACCOUNTS        PO BOX 660481                                                                                                         DALLAS              TX       75266-0481
                                                                                         OFFI FEDEX                       3965 AIRWAYS BLVD, MODULE
  FEDEX CORPORATE SERVICES INC.              FEDEX CORPORATE SERVICES INC. AS ASSIGNEE   EXPRESS/GROUND/FREIGHT/OFFICE    G                         3RD FLOOR      MEMPHIS             TN       38116-5017
  FEDEX-BOLINGBROOK GIFT CARDS ONLY          DO NOT MAIL CHECKS                          WE PAY THEM ONLINE
  FEDWAY ASSOCIATES - FINTECH                PO BOX 651                                                                                                            BASKING RIDGE       NJ       07920
  FELICIA "HAYLEY" WOBBROCK                  C/O JONES RACZKOWSKI, PC                    ATTN: SARA SIESCO                2141 E CAMELBACK RD        SUITE 100     PHOENIX             AZ       85016
  FELIX BAISDEN, JEAN-FRANCOIS               441 FRANKLIN AVE APT 2B                     APT 2B                                                                    BROOKLYN            NY       11238
  FELLS POINT WHOLESALE MEATS, INC.          PO BOX 21491                                                                                                          NEW YORK            NY       10087-1491
  FERENCIK LIBANOFF BRANDT BUSTAMANTE & GO   150 SOUTH PINE ISLAND ROAD                  SUITE #400                                                                FORT LAUDERDALE     FL       33324
  FILTERCORP                                 9805 NE 116TH STREET                        PMB A200                                                                  KIRKLAND            WA       98034
  FILTERCORP FARWEST                         2120 E. WINSTON ROAD                                                                                                  ANAHEIM             CA       92806
  FILTERCORP MID AMERICA                     PO BOX 637661                                                                                                         CINCINNATI          OH       45263-7661
  FILTERCORP ROCKY MOUNTAINS                 2618 S RARITAN CIRCLE                                                                                                 ENGLEWOOD           CO       80110
  FILTERCORP SE                              10420 SOUTHERN LOOP BLVD                                                                                              PINEVILLE           NC       28134
  FINTECH.NET - EFT                          7702 WOODLAND CENTER BLVD                   SUITE 50                                                                  TAMPA               FL       33614
  FIRE RANGER                                4009 NE 6TH AVE                                                                                                       FT LAUDERDALE       FL       33334
  FISH WINDOW CLEANING - AZ                  13026 N CAVE CREEK RD STE 106                                                                                         PHOENIX             AZ       85022-5191
  FISH WINDOW CLEANING - NY                  4 BULKLEY AVENUE                                                                                                      PORT CHESTER        NY       10573
  FISH WINDOW CLEANING - TX                  2002 NW MILITARY HWY #10                                                                                              SAN ANTONIO         TX       78213
  FISH WINDOW CLEANING - WA - RICHARD BAIL   RICHARD BAILEY                              PO BOX 2881                                                               REDMOND             WA       98073
  FIVE SHARP, LLC                            ATTN: LAURA SHARP                           POB 86370                                                                 PHOENIX             AZ       85080
  FLEXENTIAL SOUTH FLORIDA CORP.             PO BOX 530619                                                                                                         ATLANTA             GA       30353-0619
  FLO WET CLEANING SOLUTIONS, LLC            3601 NE 163RD ST                                                                                                      NORTH MIAMI BEACH   FL       33160
  FLORIDA SON LANDSCAPING LLC                1295 GLEN ROAD                                                                                                        WEST PALM BEACH     FL       33406
  FLORIDA INDUSTRIAL SUPER CLEANERS, INC.    720 LUCERNE AVE #1671                                                                                                 LAKE WORTH          FL       33460
  FLORIDA INDUSTRIAL SUPER CLEANERS, INC.    ATTN: JAMES G. FINNEGAN                     720 LUCERNE AVE #1671                                                     LAKE WORTH          FL       33460
  FLORIDA PUBLIC UTILITIES                   PO BOX 2137                                                                                                           SALISBURY           MD       21802-2137
  FLOWERS, ROBERT                            2303 MID LANE                               APT 544                                                                   HOUSTON             TX       77027
  FORTESSA TABLEWARE SOLUTIONS, LLC          20412 BASHAN DR.                                                                                                      ASHBURN             VA       20147
  FORWARD ARTISTS NYC, LLC                   7080 HOLYWOOD BLVD,                         SUITE 902                                                                 LOS ANGELES         CA       90028
  FOSTER, JOHN                               2014 WOODFORD ROAD                                                                                                    VIENNA              VA       22182
  FOX VALLEY FIRE & SAFETY                   2730 PINNACLE DRIVE                                                                                                   ELGIN               IL       60124
  FOX, CHRISTOPHER                           112 1/2 NORTH ORLANDO AVE                                                                                             LOS ANGELES         CA       90048
  FOX, NATALIE                               1508 W JEFFERSON AVE                        UNIT F                                                                    NAPERVILLE          IL       60540
  FPL                                        BANKRUPTCY DEPT./ RRD/ LFO                  ATTN: SANDY WEBB                 4200 W FLAGLER ST                        MIAMI               FL       33134
  FPL                                        GENERAL MAIL FACILITY                                                                                                 MIAMI               FL       33188-0001
  FRANKLIN MACHINE PRODUCTS, INC.            101 MOUNT HOLLY BY-PASS                                                                                               LUMBERTON           NJ       08048
  FRESHPOINT SOUTH FLORIDA                   2300 NW 19TH STREET                                                                                                   POMPANO BEACH       FL       33069
  FRESHPOINT SOUTH FLORIDA INC.              C/O ARNALL GOLDEN GREGORY LLP               ATTN: FRANK N. WHITE             171 17TH STREET NW         SUITE 2100    ATLANTA             GA       30363-1031
  FRONTIER                                   PO BOX 740407                                                                                                         CINCINNATI          OH       45274-0407
  FULLER, GRANT                              233 ARGYLE ROAD                                                                                                       WEST PALM BEACH     FL       33405
  G&I VII REDMOND - RENT                     PO BOX 742668                                                                                                         ATLANTA             GA       30374-2668
  G&I VII REDMOND - WATER                    PO BOX 742668                                                                                                         ATLANTA             GA       30374-2668
  GABRIELLA'S DESSERTS                       2031 ROUTE 22                                                                                                         BREWSTER            NY       10509
  GALLANT BUILDING SOLUTIONS                 CONSTRUCTION SERVICES GROUP                 345 MEMORIAL DRIVE, SUITE B                                               CRYSTAL LAKE        IL       60014
  GALLO WINE NJ - FINTECH                    520 DIVISION STREET                                                                                                   ELIZABETH           NJ       07201
  GANZ, DONALD                               1019 SE 3 ST #5                                                                                                       DEERFIELD BEACH     FL       33441
  GARCIA, EDGAR                              4606 ADRIAN ST                                                                                                        ROCKVILLE           MD       20853
  GARCIA, JAMES                              27 1/2 LUCILE STREET                                                                                                  ARCADIA             CA       91006

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                       Page 5 of 14
                                                     Case 19-11739-LSS                  Doc 682              Filed 04/30/20     Page 12 of 20
                                                                                                     Exhibit B
                                                                                           Served Via First-Class Mail



                           NAME                                 ADDRESS 1                               ADDRESS 2                ADDRESS 3        ADDRESS 4          CITY         STATE       ZIP      COUNTRY
  GARCIA, SUNIL                              6555 LIGHTHOUSE PLACE                                                                                            MARGATE             FL      33063
  GATON, JUAN                                100 HERRIOT ST                             APT 2A                                                                YONKERS             NY      10701
  GECEK, LEE                                 3 KOSTER BLVD                              5-C                                                                   EDISON              NJ      08837
  GENTILE, JACLYN                            7564 RIDGEFIELD LANE                                                                                             LAKE WORTH          FL      33467
  GEXA ENERGY                                PO BOX 660100                                                                                                    DALLAS              TX      75266-0100
  GIFT CARDS
  GIGANETWORKS, INC                          835 NE 79TH STREET                                                                                               MIAMI               FL      33138
  GLOBEX AMERICA                             2324 SHORECREST DRIVE                                                                                            DALLAS              TX      75235-1804
  GO, JAMES                                  118 LONGFORD DRIVE                                                                                               ELGIN               IL      60120
  GOETZ FITPATRICK LLP                       ONE PENN PLAZA                             SUITE 3100                                                            NEW YORK            NY      10119-0196
  GOETZ FITZPATRICK LLP                      ATTN: DONALD R. DINAN                      ONE PENN PLAZA, SUITE 3100                                            NEW YORK            NY      10119-0196
  GOHARY, HOUMAN                             3700 MASSACHUSETTS NW                      APT#405                                                               WASHINGTON          DC      20016
  GOLD CRUST BAKING CO, INC.                 6200 COLUMBIA PARK RD                                                                                            LANDOVER            MD      20785
  GONZALEZ, LISSETTE                         131 SOUTH FEDERAL HIGHWAY #415                                                                                   BOCA RATON          FL      33432
  GOODWIN RECRUITING                         117 MANCHESTER STREET                      SUITE 5A                                                              CONCORD             NH      03301
  GOOGLE, LLC                                DEPT 33654                                 PO.BOX 39000                                                          SAN FRANCISCO       CA      94139
  GOTHAM SEAFOOD CORP                        1049 LOWELL STREET                                                                                               BRONX               NY      10459
  GOURMET FOOD - HOUSTON                     29205 NETWORK PLACE                                                                                              CHICAGO             IL      60673-1292
  GOURMET FOOD INTERNATIONAL                 C/O SOUTHWEST GFI, GOURMET FOODS HOUSTON   ATTN: AR DEPT                    255 TED TURNER DR SW                 ATLANTA             GA      30303
  GRAINGER - 874946650                       DEPT 874946650                             PO BOX 419267                                                         KANSAS CITY         MO      64141-6267
  GRAINGER - 877685636                       DEPT 877685636                                                                                                   PALANTINE           IL      60038-0001
  GRANDE COMMUNICATIONS                      PO BOX 679367                                                                                                    DALLAS              TX      75267-9367
  GRANGE, MAXIMILIEN                         15608 NORTH 71ST STREET                                                                                          SCOTTSDALE          AZ      85254
  GRANITE TECHNOLOGIES, LLC                  100 NEWPORT AVENUE EXTENSION                                                                                     QUINCY              MA      02171
  GRANITE TELECOMMUNICATIONS LLC             100 NEWPORT AVE EXT                                                                                              QUINCY              MA      02171
  GRAYROBINSON, P.A.                         301 E. PINE STREET                         SUITE 1400                                                            ORLANDO             FL      32801
  GREATER MIAMI CONVENTION & VISITORS BURE   701 BRICKELL AVENUE                        SUITE 2700                                                            MIAMI               FL      33131
  GRECO AND SONS OF ILLINOIS                 1550 HECHT DR                                                                                                    BARTLETT            IL      60103
  GREENBERG, ROSS                            99 GORGE RD. 2405                                                                                                EDGEWATER           NJ      07020
  GREEN-WISE, INC.                           101 NE 21ST COURT                                                                                                WILTON MANORS       FL      33305
  GROOM, KEVIN                               2201 SUSAN CIRCLE                                                                                                PLANO               TX      75074
  GROUND TRUTH -XAD, INC.                    DEPT LA 23812                                                                                                    PASADENA            CA      91185-3812
  GUARDIAN FIRE PROTECTION SERVICES          7668 STANDISH PLACE                                                                                              ROCKVILLE           MD      20855
  GUERRERO, NYDIA                            2113 W. COURT ST                                                                                                 LOS ANGELES         CA      90026
  GUZMAN, ANA KAREN                          9805 AVONDALE RD NE                        J332                                                                  REDMOND             WA      98052
  HAARSGAARD, CHRISTOPHER                    19 MARK MEAD RD                                                                                                  CROSS RIVER         NY      10518-1102
  HALO BRANDED SOLUTIONS, INC.               1500 HALO WAY                                                                                                    STERLING            IL      61081
  HALO BRANDED SOLUTIONS, INC.               3182 MOMENTUM PLACE                                                                                              CHICAGO             IL      60689-5331
  HALPERNS' STEAK AND SEAFOOD COMPANY        PO BOX 116421                                                                                                    ATLANTA             GA      30368-1969
  HAMID HASHEMI                              C/O DICKINSON WRIGHT PLLC                  ATTN: ALAN J. PERLMAN            350 E LAS OLAS         SUITE 1750    FT. LAUDERDALE      FL      33301
  HAMMADA, RACHEL                            3109 28TH AVE APT 4D                                                                                             ASTORIA             NY      11102-4905
  HAMMADA, RACHEL                            3109 28TH AVE APT 4D                                                                                             ASTORIA             NY      11102-4905
  HARBOR DISTRIBUTING, LLC                   5901 BOLLSA AVE                                                                                                  HUNTINGTON BEACH    CA      92647
  HARDIE'S FRESH FOODS-AUSTIN                P O. BOX 671155                                                                                                  DALLAS              TX      75267-1155
  HARRELSON, JESSICA                         1301 DEER RUN ROAD                         APT 5                                                                 HATFIELD            PA      19440
  HARRISON, ALEXIS                           7909 BESTRIDE BND                                                                                                AUSTIN              TX      78744-1502
  HASHEMI, HAMID                             433 PLAZA REAL                             SUITE 335                                                             BOCA RATON          FL      33432
  HAYMAKER, ASHLEY                           119 SE 14TH PLACE #214                                                                                           DEERFIELD           FL      33441
  HCI SPRINKLER INC                          ATTN: JESSICA VAZQUEZ                      1354 S PARKSIDE PL                                                    ONTARIO             CA      91761
  HCI SYSTEMS, INC.                          1354 S PARKSIDE PL                                                                                               ONTARIO             CA      91761
  HEART HAVEN OUTREACH                       201 CANTERBURY LN SUITE C                                                                                        BOLINGBROOK         IL      60440
  HEDGEPETH DAVIS, SUZETTE                   5416 QUEENSHIP CT                                                                                                GREENACRES          FL      33463
  HELGET GAS PRODUCTS                        PO BOX 24246                                                                                                     OMAHA               NE      68124-0246
  HERITAGE FOOD SERVICE GROUP                ATTN: RENEE M DILLON                       5130 EXECUTIVE BLVD                                                   FORT WAYNE          IN      46808
  HERITAGE SERVICES                          3200 NW 23RD AVE                           SUITE 400                                                             POMPANO BEACH       FL      33069
  HERNANDEZ, MIROSLAVA                       5810 FONDREN RD                            APT 27                                                                HOUSTON             TX      77036
  HERNDON, JOHN                              525 S CATALINA AVENUE                      525 S CATALINA AVENUE# #B                                             REDONDO BEACH       CA      90277
  HICKS, DERRIZET                            1099 NORTH WILSON AVE                                                                                            TEANECK             NJ      07666
  HIGH POINT SEATING, LLC                    C/O ACOUSTIC INNOVATIONS                   1084 S ROGERS CIR                                                     BOCA RATON          FL      33487-2815
  HIGH RISE FIRE AND SECURITY                144 21ST STREET                                                                                                  BROOKLYN            NY      11232
  HIGHLAND BAKING COMPANY                    PO BOX 74743                                                                                                     CHICAGO             IL      60694-4743
  HILL COUNTRY DAIRIES, INC                  P O BOX 80467                                                                                                    AUSTIN              TX      78708
  HILL, JENNIFER                             9705 W. MCNAB ROAD                         APT 102                                                               TAMARAC, FL 33321   FL      33321
  HODGES & ASSOCIATES, PLLC                  13642 OMEGA ROAD                                                                                                 DALLAS              TX      75244-4514
  HODGES, LEAH                               2301 LAUREN LOOP                                                                                                 LEANDER             TX      78641
  HOFFMAN ESTATES CHAMBER OF COMMERCE & I    2200 W. HIGGINS ROAD                       STE 201                                                               HOFFMAN ESTATES     IL      60169
  HOLLYWOOD THEATRE EQUIPMENT, INC.          1941 NORTH 66TH AVENUE                                                                                           HOLLYWOOD           FL      33024
  HOPE, ANISSA                               2047 WEST TOBIAS WAY                                                                                             SAN TAN VALLEY      AZ      85142
  HOUSTON DRAFT SOLUTIONS LLC                5300 N BRESWOOD BLVD #287                                                                                        HOUSTON             TX      77096
  HRDIRECT                                   PO BOX 669390                                                                                                    POMPANO BEACH       FL      33066-9390

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                 Page 6 of 14
                                                         Case 19-11739-LSS               Doc 682             Filed 04/30/20              Page 13 of 20
                                                                                                     Exhibit B
                                                                                            Served Via First-Class Mail



                          NAME                                        ADDRESS 1                         ADDRESS 2                        ADDRESS 3        ADDRESS 4           CITY        STATE       ZIP      COUNTRY
  HULL, MARIA                                     26A KENNETH STUART PLACE                                                                                            MOHEGAN LAKE       NY       10547
  HUMPHREYS, ANDREW                               2171 TANNIN PL. APT 151                                                                                             VIENNA             VA       22182
  IBRAHIM, SHERIF                                 88 MERRITT AVE                                                                                                      SOUTH AMBOY        NJ       08879
  ICR, LLC                                        761 MAIN AVENUE                                                                                                     NORWALK            CT       06851
  ID & DESIGN INTERNATIONAL, INC.                 5100 NORTH DIXIE HIGHWAY                                                                                            FORT LAUDERDALE    FL       33334
  IDEAL SERVICES INC.                             5113 PACIFIC HWY E SUITE 13                                                                                         FIFE               WA       98424
  ILLAN ZAFRAN                                    1167 HILLSBORO MILE APT 11                                                                                          DEERFIELD BEACH    FL       33062
  ILLINOIS DEPARTMENT OF REVENUE                  ATTN: BANKRUPTCY SECTION               PO BOX 19035                                                                 SPRINGFIELD        IL       62794-9035
  ILLINOIS DEPARTMENT OF REVENUE                  RETAILERS OCCUPATION TAX                                                                                            SPRINGFIELD        IL       62796-0001
  ILLINOIS STATE TREASURER'S OFFICE               ATTN: JENNIFER OLAYA                   1 W OLD STATE CAPITOL PLAZA            4TH FL                                SPRINGFIELD        IL       62701
  IMPACT PAPER & INK, LTD                         1590 GILBRETH ROAD                                                                                                  BURLINGAME         CA       94010
  IMPERIAL PARKING INDUSTRIES, INC.               6404 WILSHIRE BLVD                     STE 1250                                                                     LOS ANGELES        CA       90048
  IMPULSE ENTERPRISES, LLC CORP                   710 SOUTH POWERLINE ROAD               SUITE C                                                                      DEERFIELD BEACH    FL       33442
  IN SITU CREATIVE, LLC                           150 ST. JAMES PLACE                    150 ST. JAMES PLACE# #21                                                     BROOKLYN           NY       11238
  INCEPTION WINES, LLC                            PO BOX 11346                                                                                                        CARLSON            CA       90749
  INDEED, INC.                                    177 BROAD STREET                                                                                                    STAMFORD           CT       06901
  INFOLAWGROUP LLP                                ATTN: JAMIE RUBIN, ESQ.                225 W. WASHINGTON STREET, 22ND FLOOR                                         CHICAGO            IL       60606
  INFOLAWGROUP LLP                                PO BOX 2139                                                                                                         MANHATTAN BEACH    CA       90267
  INFUSINO, MELISSA                               8010 JANES AVE                         APT 103                                                                      WOODRIDGE          IL       60517
  INTEGRATED MEDIA SYSTMBE MEDIA SERVICE C        DBA BE MEDIA                           20545 PLUMMER ST                                                             CHATSWORTH         CA       91311-5110
  INTEGRATED MEDIA SYSTMS-- BE MEDIA-CONST        DBA BE MEDIA                           20545 PLUMMER ST                                                             CHATSWORTH         CA       91311-5110
  INTERNATIONAL GOURMET FOODS, INC.               7520 FULLERTON ROAD                                                                                                 SPRINGFIELD        VA       22153
  IPIC-GOLD CLASS ENTERTAINMENT, LLC              433 PLAZA REAL                         SUITE 335                                                                    BOCA RATON         FL       33432
  IQBAL, ASIF                                     260 SOUTH REEVES DRIVE #11                                                                                          BEVERLY HILLS      CA       90212
  IRON MOUNTAIN                                   PO BOX 27128                                                                                                        NEW YORK           NY       10087-7128
  ISAZA, GIOVANNI                                 151 SE 3RD AVE                         APT 435                                                                      DELRAY BEACH       FL       33483
  ISOTECH PEST MANAGEMENT INC.                    311 N CRESCENT WAY                                                                                                  ANAHEIM            CA       92801-6709
  JACKSON LEWIS P.C.                              1133 WESTCHESTER AVENUE, SUITE S125                                                                                 WEST HARRISON      NY       10604
  JACKSON LEWIS PC                                PO BOX 416019                                                                                                       BOSTON             MA       02241-6019
  JACKSON WALKER LLP                              PO BOX 130989                                                                                                       DALLAS             TX       75313-0989
  JAMEL WILKS                                     925 ST MARKS AVE 3A                                                                                                 BROOKLYN           NY       11213-2011
  JAMES, CHARLIES                                 317 EAST ORAIBI DRIVE                                                                                               PHOENIX            AZ       85024
  JAMES, NICHOLAS                                 18-20 WEST 107 STREET                  APT# SUPT                                                                    NEW YORK           NY       10025
  JAMESON BABBITT STITES & LOMBARD, P.L.L.        801 2ND AVENUE                         SUITE 700                                                                    SEATTLE            WA       98104
  JAMIE O'BYRNE                                   346 VIEWMONT DRIVE                                                                                                  GREENVILLE         SC       29609-6432
  JAX BEVERAGE SOLUTIONS                          4316 EAST IVY STREET #101                                                                                           MESA               AZ       85205
  JAYSHREE HOLDINGS INC.                          PO BOX 397                                                                                                          GROVELAND          FL       34736
  JAYSHREE HOLDINGS, INC                          18830 STATE ROAD 19                                                                                                 GROVELAND          FL       34736
  JEFFER MANGELS BUTLER & MITCHELL LLP            ATTN: SHERI L. BONSTELLE, ESQ.         1900 AVENUE OF THE STARS, 7TH FLOOR                                          LOS ANGELES        CA       90067-4308
  JEFFER MANGELS BUTLER & MITCHELL LLP            ATTN: THOMAS M. GEHER                  1900 AVENUE OF THE STARS               7TH FLOOR                             LOS ANGELES        CA       90067-4308
  JENNY RUSSELL                                   ATTN: JENNIKA RUSSELL                  5621 SW 18TH STREET                                                          WEST PARK          FL       33023
  JES PUBLISHING                                  1000 CLINT MOORE ROAD #103                                                                                          BOCA RATON         FL       33487
  JIMENEZ, HENRY                                  4411 E OCEAN BLVD.                     APT 4                                                                        LONG BEACH         CA       90803
  JKR LLC                                         PO BOX 957                                                                                                          RENTON             WA       98057
  JMB REPAIRS, INC.                               2105 7TH AVENUE NORTH                                                                                               LAKE WORTH         FL       33461
  JOHN'S MARKET CORPORATION (JDB MARKET CO        P.O.BOX 1418                                                                                                        LONG ISLAND CITY   NY       11101
  JOSHUA KING                                     CARPENTER, ZUCKERMAN & ROWLEY          AARON R. STIEGLER                      8827 WEST OLYMPIC BLVD.               BEVERLY HILLS      CA       90211
  JRB SERVICES OF SFL LLC                         4911 LYONS TECHNOLOGY PKWY SUOTE A23                                                                                COCONUT CREEK      FL       33073
  KAREN HANLON DESIGN, INC.                       1150 SOUTH NORTHLAKE DRIVE                                                                                          HOLLYWOOD          FL       33019
  KARP, SANDRA                                    11415 SUNDANCE LANE                                                                                                 BOCA RATON         FL       33428
  KARP, SANDY                                     11415 SUNDANCE LANE                                                                                                 BOCA RATON         FL       33428
  KEARNEY, JAY                                    THE LITTLE WORTH GROUP                 401 LITTLEWORTH LANE                                                         SEA CLIFF          NY       11579
  KES PROTECHS CO                                 1908 S LEAVITT ST                      UNIT #2                                                                      CHICAGO            IL       60608
  KESARARAPU, MANASA                              10300 KATY FREEWAY                     APT 538                                                                      HOUSTON            TX       77043
  KETER ENVIRONMENTAL SERVICES, INC.              PO BOX 417468                                                                                                       BOSTON             MA       02241-7468
  KITTS, STEVEN R.                                1798 SW 11TH STREET                                                                                                 BOCA RATON         FL       33486
  KLUGER KAPLAN SILVERMAN KATZEN & LEVINE, P.L.   ATTN: ABBEY KAPLAN                     201 S BISCAYNE BLVD                    27TH FLOOR                            MIAMI              FL       33131
  KLUGER, KAPLAN, SILVERMAN, KATZEN & LEVI        201 S. BISCAYNE BOULEVARD              SUITE 1700                                                                   MIAMI              FL       33131
  KOENIG, JUSTINE                                 1491 RAVEN DRIVE                                                                                                    BOLINGBROOK        IL       60490
  KOHLER DISTRIBUTING COMPANY CORP                PO BOX 643                             150 WAGARAW RD                                                               HAWTHORNE          NJ       07507
  KONE INC.                                       1384 BROADWAY                                                                                                       NEW YORK           NY       10018
  KONICA MINOLTA - CIT BANK N.A. CORP             21146 NETWORK PLACE                                                                                                 CHICAGO            IL       60673-1211
  KONICA MINOLTA BUSINESS SOLUTIONS USA IN        DEPT AT 952823                                                                                                      ATLANTA            GA       31192-2823
  KONICA MINOLTA PREMIER FINANCE-ATLANTA          PO BOX 105710                                                                                                       ATLANTA            GA       30348-5710
  KONICA MINOLTA PREMIER FINANCE-ST LOUIS         PO BOX 790448                                                                                                       ST. LOUIS          MO       63179-0448
  KOUNT, INC.                                     1005 W. MAIN STREET                                                                                                 BOISE              ID       83702
  KRAFTSMEN BAKERS 1 LTD                          611 WEST 22ND STREET                   SUITE 1A                                                                     HOUSTON            TX       77008
  KROLL, MCNAMARA, EVANS & DELEHANTY, LLP         65 MEMORIAL ROAD, SUITE 300                                                                                         WEST HARTFORD      CT       06107
  LAGNIAPPE LLC - FINTECH                         1423 W CHICAGO AVE                                                                                                  CHICAGO            IL       60642-5231
  LAKE, LARRY                                     874 VAQUERO STREET                                                                                                  ALLEN              TX       75013

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                         Page 7 of 14
                                                          Case 19-11739-LSS                  Doc 682              Filed 04/30/20        Page 14 of 20
                                                                                                          Exhibit B
                                                                                                  Served Via First-Class Mail



                         NAME                                         ADDRESS 1                               ADDRESS 2                  ADDRESS 3           ADDRESS 4          CITY          STATE       ZIP      COUNTRY
  LALONDE, STEVEN                                 2909 EAST 15TH STREET                                                                                                  PLANO               TX       75074
  LANE VALENTE INDUSTRIES                         98 MAPLE AVE                               STE 200                                                                     SMITHTOWN           NY       11787-3521
  LANE VALENTE INDUSTRIES INC.                    ATTN: GARY ROBBINS                         98 MAPLE AVE STE 200                                                        SMITHTOWN           NY       11787-3521
  LANIER, MARY                                    419 TALLMAN AVE                                                                                                        ROMEOVILLE          IL       60446-1749
  LAPP-RODRIGUEZ, ANDREW                          16236 N 17TH STREET                                                                                                    PHOENIX             AZ       85022
  LARRY KLINE WHOLESALE MEATS & PROVISIONS        12500 W CREEK PARKWAY                                                                                                  RICHMOND            VA       23238
  LAUNDRY VALET                                   403 S ARIZONA AVENUE                                                                                                   CHANDLER            AZ       85225
  LAVAZZA PREMIUM COFFEES CORP                    120 WALL STREET, FLOOR 27TH                                                                                            NEW YORK            NY       10005
                                                  C/O ALLEN MATKINS LECK GAMBLE MALLORY &
  LBA IV-PPII-RETAIL, LLC                         NATSIS LLP                                 ATTN: MICHAEL S. GREGER                1900 MAIN STREET       5TH FLOOR     IRVINE              CA       92614
                                                  C/O ALLEN MATKINS LECK GAMBLE MALLORY &                                           THREE EMBARCADERO
  LBA IV-PPII-RETAIL, LLC                         NATSIS LLP                                 ATTN: MICHAEL S. GREGER & IVAN M. GOLD CENTER                 12TH FLOOR    SAN FRANCISCO       CA       94111-4074
  LEAVEN& RM BAKERY, CO ROLLO MIO ARTISAN         220 COSTER STREET                                                                                                      BRONX               NY       10474
  LEGACY GROUP ENTERPRISES, INC-LEGACY FMS        ATTN: RICH CODA                            10 PINEHURST DRIVE                                                          BELLPORT            NY       11713
  LEIJA, THOMAS                                   1816 N BEAL STREET                                                                                                     BELTON              TX       76503
  LEMIEUX, JASON                                  320 NE 28TH TERRACE                                                                                                    BOCA RATON          FL       33431
  LES FLEURS D'ALMIR                              OSR TRADING LLC                            464 E. PALMETTO PARK ROAD                                                   BOCA RATON          FL       33432
  LEVERSUCH, DARRYL                               10862 NW 15TH STREET                                                                                                   CORAL SPRINGS       FL       33071
  LIBERTY MUTUAL INSURANCE COMPANY                ATTN: K. POTVIN                            100 LIBERTY WAY                     MAILSTOP 02C-P312                       DOVER               NH       03820
  LIBFELD INC DBA WRAPOLE'                        ATTN: MICHAEL LIBFELD                      7669 NORTHTREE WAY                                                          LAKE WORTH          FL       33467
  LIGHTING UNLIMITED INC.                         1550 E WASHINGTON ST                                                                                                   PHOENIX             AZ       85034-1108
  LIMARDO, STEPHANIE                              1455 NORTH TREASURE DRIVE #3P                                                                                          NORTH BAY VILLAGE   FL       33141
  LIN, FU YEN (HENRY)                             303 N. VALENCIA ST.                                                                                                    ALHAMBRA            CA       91801
  LINSAO, MELISSA                                 1832 CRESENT DRIVE                                                                                                     TARRYTOWN           NY       10591
  LIONSGATE                                       4 CHASE METROTECH CTR. 7TH FLOOR           LOCKBOX # 29159                                                             BROOKLYN            NY       11245
  LIQUID ENVIRONMENTAL SOLUTIONS                  PO BOX 733372                                                                                                          DALLAS              TX       75373-3372
  LOEHRER, ANDRE                                  4795 S CITATION DR APT 202                                                                                             DELRAY BEACH        FL       33445-6544
  LOOPUP LLC/ FORMALLY RING2 COMMUNICATION        DEPT LA 24400                                                                                                          PASADENA            CA       91185-4400
  LOPEZ-ALBARRACIN, ISRAEL                        4551 STRUTFIELD LANE                       APT 4306                                                                    ALEXANDRIA          VA       22311
  LOS ANGELES DEPT OF WATER & POWER               PO BOX 30808                                                                                                           LOS ANGELES         CA       90030-0808
  LPA INC                                         5301 CALIFORNIA AVE                        SUITE 100                                                                   IRVINE              CA       92617
  LVA4 ATLANTA COLONY SQUARE, L.P.                C/O JACKSON WALKER LLP                     ATTN: KRISTHY M. PEGUERO            1401 MCKINNEY STREET      SUITE 1900    HOUSTON             TX       77010
  M&M ENVIRONMENTAL                               C/O GELLERT SCALI BUSENKELL & BROWN, LLC   ATTN: CHARLES J. BROWN, III         1201 N ORANGE STREET      SUITE 300     WILMINGTON          DE       19801
  M&M PEST CONTROL INC.                           39-27 29TH STREET                                                                                                      LONG ISLAND CITY    NY       11101
  M. GONZALEZ CARPET CLEANING                     MANUEL GONZALEZ                            PO BOX 32622                                                                EL SERENO           CA       90032
  MAC & CO -MACRINA BAKERY AND CAFE               19215 66TH AVE S                                                                                                       KENT                WA       98032
  MADSEN, SARAH                                   3375 CARAMBOLA CIRCLE S                                                                                                COCONUT CREEK       FL       33066-2119
  MAFFEI CUTLERY- E-Z EDGE INC                    6119 ADAMS STREET                                                                                                      WEST NEW YORK       NJ       07093
  MAHONEY ENVIRONMENTAL PARTNERSHIP               37458 EAGLE WAY                                                                                                        CHICAGO             IL       60678-1374
  MAHONEY, KELSEY                                 2110 NE 41ST ST APT C                                                                                                  LIGHTHOUSE POINT    FL       33064
  MANHATTAN BEER - FINTECH                        955 EAST 149TH STREET                                                                                                  BRONX               NY       10455
  MANNING, CHRISTINA                              607 NE 7TH AVE                             APT. 3                                                                      DELRAY BEACH        FL       33483
  MANUEL MEDRANO                                  9038 W LONE CACTUS DR                                                                                                  PEORIA              AZ       85382-2469
  MARCINIAK, CHRISTOPHER                          1202 SPRING CREEK DRIVE                                                                                                ALLEN               TX       75002
  MARCUM LLP                                      ONE SE THIRD AVENUE                        SUITE 1100                                                                  MIAMI               FL       33131
  MARKETING PERFORMANCE GROUP, INC                1001 YAMATO ROAD SUITE 405                                                                                             BOCA RATON          FL       33431
  MARKY'S                                         1000 NW 159TH DRIVE                                                                                                    MIAMI               FL       33169
  MARTIN, MICHAEL                                 19100 WARRIOR BROOK DR                                                                                                 GAITHERSBURG        MD       20874
  MARY MCCARTY CONSULTING LLC                     135 S E 5TH AVE SUITE 200                                                                                              DELRAY BEACH        FL       33483
  MARY RYAN AND JOHANNA NIELSON, ET AL.           KJT LAW GROUP LLP                          VACHE A. THOMASSIAN, ESQ.           230 NORTH MARYLAND AVE.   STE 306       GLENDALE            CA       91206-4281
  MASSEY SERVICES, INC                            PO BOX 547668                                                                                                          ORLANDO             FL       32854-7668
  MATHESON TRI-GAS INC.                           DEPT 3028                                  PO BOX 123028                                                               DALLAS              TX       75312
  MAUTIC, INC.                                    53 STATE ST                                STE 1101                                                                    BOSTON              MA       02109-2300
  MAYFLOWER UNIFORM AND MEDICAL SUPPLIES          2202 GREEN CEDAR DRIVE                                                                                                 BEL AIR             MD       21015
  MAZER, ALEXANDRA                                542 N UNIVERSITY DR                                                                                                    PLANTATION          FL       33324
  MCBOWMAN, JULIE                                 1703 AREZZO CIRCLE                                                                                                     BOYNTON BEACH       FL       33436
  MCDERMOTT, AMY                                  120 S 11TH ST                                                                                                          LANTANA             FL       33462
  MCKINNON, SHATIA                                770 E 166TH ST                             1G                                                                          BRONX               NY       10456
  MCLAUGHLIN, MARK                                916 HILLROSE DR                                                                                                        LEANDER             TX       78641
  MCRAE, JAMES                                    4619 SEXTANT CIR                                                                                                       BOYNTON BEACH       FL       33436
  MEATH, PATRICK                                  1767 ORCHID AVENUE                                                                                                     LOS ANGELES         CA       90028
  MEDIANT COMMUNICATIONS INC                      400 REGENCY FOREST DRIVE                   SUITE 200                                                                   CARY                NC       27518
  MEDIANT COMMUNICATIONS INC.                     PO BOX 29976                                                                                                           NEW YORK            NY       10087-9976
  MERREDITH GIBSON                                PO BOX 7002                                                                                                            SAN BERNARDINO      CA       92411
  MESSINA, DANA                                   11150 SANTA MONICA BLVD                    SUITE 700                                                                   LOS ANGELES         CA       90025
  METRO LINEN COMPANY                             PO BOX 978                                                                                                             MCKINNEY            TX       75070
  METROPOLITAN MEAT SEAFOOD AND POULTRY COMPANY   ATTN: SHEENA BAYLOR                        1920 STANFORD CT                                                            LANDOVER            MD       20785
  METROPOLITAN MEAT, SEAFOOD & POULTRY COM        1920 STANFORD CT                                                                                                       LANDOVER            MD       20785
  MIAMI-DADE TAX COLLECTOR                        LOCAL BUSINESS TAX SECTION                 200 NW 2ND AVENUE                                                           MIAMI               FL       33128
  MICHAEL BIRMINGHAM                              4441 N 63RD ST                                                                                                         MILWAUKEE           WI       53218

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                             Page 8 of 14
                                                           Case 19-11739-LSS                   Doc 682              Filed 04/30/20       Page 15 of 20
                                                                                                           Exhibit B
                                                                                                  Served Via First-Class Mail



                           NAME                                         ADDRESS 1                          ADDRESS 2                      ADDRESS 3           ADDRESS 4           CITY        STATE       ZIP      COUNTRY
  MICHAEL FINE                                      C/O BLOOM & FREELING                       JONATHAN BLOOM, ESQ.               2295 NW CORPORATE BLVD.   SUITE 117     BOCA RATON         FL       33431
  MICKEY'S LINEN                                    4601 W ADDISON ST                          SUITE 700                                                                  CHICAGO            IL       60641
  MILLER, KERMIT                                    35 N GREENWOOD AVE                         APT E                                                                      PASADENA           CA       91107
  MILLIEN, NADINE                                   5530 NW 44TH STREET                        APT C211                                                                   LAUDERHILL         FL       33319
  MITEL NETWORKS, INC.                              28760 NETWORK PLACE                                                                                                   CHICAGO            IL       60673
  MIZRAHI, DEBRA                                    16025 NORTH 102ND PLACE                                                                                               SCOTTSDALE         AZ       85255
  MIZRAHI, DEBRA L.                                 16025 NORTH 102ND PLACE                                                                                               SCOTTSDALE         AZ       85255
  MODCOMP INC, DBA CSPI TECHNOLOGY SOLUTIONS        ATTN: NICK MONFREDA                        1182 EAST NEWPORT CENTER DRIVE                                             DEERFIELD BEACH    FL       33442
  MODCOMP, INC. - CSPI TECHNOLOGY SOLUTION          CSPI TECHNOLOGY SOLUTIONS                  PO BOX 207571                                                              DALLAS             TX       75320-7571
  MONTGOMERY COUNTY, MD                             101 MONROE STREET                          THIRD FLOOR                                                                ROCKVILLE          MD       20850
  MOOD MEDIA NORTH AMERICA HOLDINGS CORP            PO BOX 71070                                                                                                          CHARLOTTE          NC       28272-1070
  MORIN, MICHAEL                                    100 W. HIGGINS RD STE N-1                                                                                             SOUTH BARRINGTON   IL       60010
  MOSLEY, STEVEN MATTHEW                            512 20TH AVE N                                                                                                        LAKE WORTH         FL       33460
  MOVIEXCHANGE LIMITED                              6300 WILSHIRE BLVD                         SUITE 940                                                                  LOS ANGELES        CA       90048
  MURRAY'S CHEESE, LLC                              25-19 BORDEN AVE                           SUITE 217                                                                  LONG ISLAND CITY   NY       11101
  NASEVSKA, HRISTINA                                44 S MAIN ST. APT#3H                                                                                                  LODI               NJ       07644
  NATIONAL CHEF SUPPLY WAREHOUSE                    3601 N. DIXIE HIGHWAY                      SUITE 20                                                                   BOCA RATON         FL       33431
  NAVARRO & SONS LLC                                56 EAST BLACKWELL ST APT A                                                                                            DOVER              NJ       07801
  NEIGHBORHOOD NETWORKS PUBLISHING                  PO BOX 602906                                                                                                         CHARLOTTE          NC       28260-2906
  NELSON, BRIAN                                     190 PARK RD N.                                                                                                        ROYAL PALM BEACH   FL       33411
  NELSON, DAWN                                      7776 SPRINGFIELD LAKE DR                                                                                              LAKE WORTH         FL       33467
  NEW JERSEY DIVISION OF TAXATION                   REVENUE PROCESSING CENTER/GROSS INCOME T   P.O. BOX 248                                                               TRENTON            NJ       08646-0248
  NEW TIMES MIAMI                                   PO BOX 011591                                                                                                         MIAMI              FL       33101
  NEW YORK STATE DEP OF TAXATION                    ATTN: OFFICE OF COUNSEL, BUILDING 9        W A HARRIMAN CAMPUS                                                        ALBANY             NY       12227
  NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE BANKRUPTCY SECTION                         PO BOX 5300                                                                ALBANY             NY       12205-0300
  NEWPORT MEAT COMPANY                              PO BOX 19726                                                                                                          IRVINE             CA       92623-9726
  NIA SLATER                                        TEXAS WORKFORCE COMMISSION CIVIL RIGHTS    TWC OMBUDSMAN                      101 E 15TH STREET         RM. 370       AUSTIN             TX       78778-0001
  NICE TOMATOES, LLC                                1429 SE 6TH STREET                                                                                                    DEERFIELD          FL       33441
  NICOR GAS                                         PO BOX 5407                                                                                                           CAROL STREAM       IL       60197-5407
  NICOR GAS                                         PO BOX 549                                                                                                            AURORA             IL       60507
  NORTHERN VIRGINIA PLANT PEOPLE, LLC               15047 CLEMENTINE WAY                                                                                                  HAYMARKET          VA       20169-3319
  NU COLOR PRINTING, INC.                           ATTN: JOHN ZARRABI                         3962 LAUREL CANYON BLVD                                                    STUDIO CITY        CA       91604
  NUCO2                                             PO BOX 417902                                                                                                         BOSTON             MA       02241-7902
  NUCO2, LLC                                        ATTN: KENISHA RUSSELL                      2800 SE MARKET PL.                                                         STUART             FL       34997
  NW MFP NORWALK TOWN CENTER II LLC                 C/O RIVKIN RADLER LLP                      ATTN: MATTHEW V. SPERO             926 RXR PLAZA                           UNIONDALE          NY       11556
  NYC OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS  100 CHURCH STREET                          12TH FLOOR                                                                 NEW YORK           NY       10007
  OAK BEVERAGE INC. - FINTECH                       1 FLOWER LANCE                                                                                                        BLAUVELT           NY       10913
  O'CONNOR, SEAN                                    19601 GUNNERS BRANCH RD.                   UNIT E                                                                     GERMANTOWN         MD       20876
  OKO, AUBREY A.                                    229 S. WILMETTE AVE                                                                                                   WESTMONT           IL       60559
  OLD SCHOOL BREAD                                  45 NORTH CONGRESS AVE                      SUITE B1                                                                   DELRAY BEACH       FL       33445
  OLD SCHOOL BREAD (DELRAY)                         45 NORTH CONGRESS AVE                                                                                                 DELRAY BEACH       FL       33445
  OLD SCHOOL BREAD (MIAMI)                          45 NORTH CONGRESS AVENUE, SUITE B1                                                                                    DELRAY BEACH       FL       33445
  OLD SCHOOL BREAD (MIZNER)                         45 N. CONGRESS AVE, SUITE B1                                                                                          DELRAY BEACH       FL       33445
  OLIVA, CARLOS                                     510 SE 5TH AVENUE APT 302                                                                                             FORT LAURDERDALE   FL       33301
  OLSON, SCOTT                                      7715 LACY HILL DR                                                                                                     HOUSTON            TX       77036
  OPENTABLE, INC.                                   1 MONTGOMERY STREET                        SUITE 700                                                                  SAN FRANCISCO      CA       94104
  ORIGINAL POPCORN HOUSE                            10 NE 5TH AVENUE                                                                                                      DELRAY BEACH       FL       33483
  ORKIN PEST CONTROL CORP                           686 SOUTH HOUSTON COMM, TX                 3901 BRAXTON DR                                                            HOUSTON            TX       77063-6303
  ORKIN, LLC - MIZNER/CORP/DELRAY                   2257 VISTA PARKWAY                         STE 5                                                                      WEST PALM BEACH    FL       33411
  ORTIZ, ROGELIO                                    9449 BRIAR FOREST DR APT 509                                                                                          HOUSTON            TX       77063
  OSR TRADING, LLC, D/B/A LES FLEURS D'ALMIR        ATTN: HARRY J. ROSS                        6100 GLADES ROAD                   SUITE 211                               BOCA RATON         FL       33434
  O'SULLIVAN, MARY                                  18745 ARGOSY DRIVE                                                                                                    BOCA RATON         FL       33496
  OTIS ELEVATOR COMPANY                             C/O TREASURY SERVICES                      ATTN: CREDIT & COLLECTIONS         5500 VILLAGE BLVD                       WEST PALM BEACH    FL       33407
  OTIS ELEVATOR COMPANY                             PO BOX 730400                                                                                                         DALLAS             TX       75373-0400
  OUTFRONT MEDIA LLC CORP                           PO BOX 33074                                                                                                          NEWARK             NJ       07188
  PADILLAS KING CLEANING                            ATTN: GABRIEL PADILLA                      1016 N SUMMIT AVE                                                          PASADENA           CA       91103
  PADILLA'S KING CLEANING                           GABRIEL PADILLA ELIZALDE                   1016 N. SUMMIT AVE                                                         PASADENA           CA       91103
  PALM BEACH MEDIA GROUP NORTH LLC                  PO BOX 3344                                                                                                           PALM BEACH         FL       33480
  PARAMOUNT PICTURES / DREAMWORKS                   PO BOX 748774                                                                                                         LOS ANGELES        CA       90074-8774
  PARK STREET IMPORTS - FINTECH                     1000 BRICKELL AVE                          SUITE 915                                                                  MIAMI              FL       33131
  PARRISH, LUCAS                                    505 EXCHANGE PKWY                          505 EXCHANGE PKWY# #5103                                                   ALLEN              TX       75002
  PASADENA LOCK SHOP                                1524 E. WALNUT ST.                                                                                                    PASADENA           CA       91106
  PASOS, ELIZABETH                                  205 GREYMON DRIVE                                                                                                     WEST PALM BEACH    FL       33405
  PASTA GUYS                                        212 N FEDERAL HIGHWAY - BAY #206                                                                                      DANIA BEACH        FL       33004
  PASTA GUYS                                        C/O FTJ COMPANY LLC                        212 N FEDERAL HIGHWAY - BAY #206                                           DANIA BEACH        FL       33004
  PATTERSON, DAXON                                  160 NORWOOD AVE APT 1                                                                                                 BROOKLYN           NY       11208
  PAYTON & COMPANY LLC                              302A WEST 12TH ST                          APT #248                                                                   NEW YORK           NY       10014
  PC CONNECTION SALES CORPORATION DBA CONN          730 MILFORD RD                                                                                                        MERRIMACK          NH       03054
  PEPCO                                             PO BOX 97294                                                                                                          WASHINGTON         DC       20090
  PEREZ, ALVARO                                     9216 VENTANA LANE                                                                                                     NORTH HILLS        CA       91343

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                             Page 9 of 14
                                                     Case 19-11739-LSS                     Doc 682            Filed 04/30/20       Page 16 of 20
                                                                                                       Exhibit B
                                                                                              Served Via First-Class Mail



                           NAME                                 ADDRESS 1                                 ADDRESS 2                 ADDRESS 3        ADDRESS 4           CITY       STATE       ZIP      COUNTRY
  PEREZ, RAMON                               2970 BRONX PARK EAST #6A                                                                                            BRONX             NY       10467
  PERLMAN, MALICIA                           9726 BLUE ISLE BAY                                                                                                  PARKLAND          FL       33076-2889
  PERLMAN, MALICIA                           9726 BLUE ISLE BAY                                                                                                  PARKLAND          FL       33076-2889
  PERMITTING CONSULTANTS LTD                 2270 CAMMIE WAGES RD                                                                                                DACULA            GA       30019-1965
  PERRY, ELIANA                              5401 MCGRATH BLVD                             APT 1118                                                              N BETHESDA        MD       20852-8666
  PESCO                                      PO BOX 2137                                                                                                         SALISBURY         MD       21802-2137
  PETER TUNNEY EXPERIENCE OF NEW YORK LLC    83 LEONARD STREET                             GROUND FLOOR                                                          NEW YORK          NY       10013
  PGAL CORP                                  ATTN: BETH FUNK                               3131 BRIAPARK DRIVE              SUITE 200                            HOUSTON           TX       77042
  PGAL, INC.                                 C/O CONNOLLY GALLAGHER LLP                    ATTN: KELLY M. CONLAN            1201 N MARKET STREET   20TH FLOOR    WILMINGTON        DE       19801
  PHILIP, GEORGE M.                          208 KELLY CIRCLE                                                                                                    ALTAMONT          NY       12009
  PHOENIX WELDING SUPPLY CO.                 701 S. 7TH STREET                                                                                                   PHOENIX           AZ       85034
  PITNEY BOWES INC                           27 WATERVIEW DR                               3RD FL                                                                SHELTON           CT       06484
  PITNEY BOWES-STAMP MACHINE                 PO BOX 371887                                                                                                       PITTSBURGH        PA       15250-7887
  POP IT RITE, INC.                          PO BOX 211                                                                                                          LYONS             IL       60534-0211
  POPCORNOPOLIS                              3200 E. SLAUSON AVENUE                                                                                              VERNON            CA       90058
  POST POLAK P.A.                            425 EAGLE ROCK AVENUE, SUITE 200                                                                                    ROSELAND          NJ       07068
  POTTED PLANT, INC.                         16055 N. DIAL BLVD                            STE 13                                                                SCOTTSDALE        AZ       85260
  PR TESS, LLC                               20118 N 67TH AVE STE 300                      BOX 150                                                               GLENDALE          AZ       85308
  PREMIER PRODUCE LLC                        PO BOX 5606                                                                                                         CAROL STREAM      IL       60197-5606
  PROFILES, INC                              C/O MCNAMEE HOSEA ET AL.                      ATTN: STEVEN L. GOLDBERG         6411 IVY LANE          SUITE 200     GREENBELT         MD       20770
  PROFILES, INC.                             ATTN: AMY ELIAS                               3000 CHESTNUT AVENUE             SUITE 201                            BALTIMORE         MD       21211
  PROFISH, LTD                               1900 FENWICK ST NE                                                                                                  WASHINGTON        DC       20002
  PROGRESSIVE SPECIALTY GLASS CO. INC        123 WHITING ST SUITE R                                                                                              PLAINVILLE        CT       06062
  PROMOSHOP, INC.                            5420 MCCONNELL AVENUE                                                                                               LOS ANGELES       CA       90066
  PSE&G                                      ATTN: BANKRUPTCY DEPT.                        PO BOX 709                                                            NEWARK            NJ       07101
  PSE&G ELE & GAS                            PO BOX 14444                                                                                                        NEW BRUNSWICK     NJ       08906-4444
  PUGET SOUND ENERGY                         C/O VENDOR COLLECTIONS DEPARTMENT - BOT-02G   PO BOX 97034                                                          BELLEVUE          WA       98009
  PUGLISI, ANGELIC                           78 2ND AVENUE                                 APT 5                                                                 NEW YORK          NY       10003
  PUMO, CHRISTOPHER                          16068 GLENCREST AVE                                                                                                 DELRAY BEACH      FL       09590
  PURCHASE POWER-POSTAGE                     PO BOX 371874                                                                                                       PITTSBURGH        PA       15250-7874
  R&E ELECTRIC AND CONSTRUCTION-RUDY ORTIZ   416 SOUTH E ST                                                                                                      OXNARD            CA       93030
  RADER FOODS, INC.                          PO BOX 5511                                                                                                         MIAMI LAKES       FL       33014
  RAMDIAL, SIMEEKA                           2631 SW 120TH TERRACE                                                                                               MIRAMAR           FL       33025
  RARE TEA CELLAR INC.                       3701 N. RAVENSWOOD AVE                        SUITE 101                                                             CHICAGO           IL       60613
  RAY BLOM PLUMBING, INC                     11163 WASHINGTON BLVD                                                                                               CULVER CITY       CA       90232
  RCC ASSOCIATES, INC.                       255 JIM MORAN BLVD                                                                                                  DEERFIELD BEACH   FL       33442
  READ, LESLIE                               21393 ELK HAVEN LANE                                                                                                PORTER            TX       77365
  REFRESH LLC                                PO BOX 1226                                                                                                         NORTH BEND        WA       98045
  RELIABLE FIRE PROTECTION CORP              20 MERIDIAN ROAD                              SUITE 1                                                               EATONTOWN         NJ       07724
  REMINGTON RESTAURANT EQUIPMENT REPAIR      PO BOX 86370                                                                                                        PHOENIX           AZ       85080-6370
  RENEWABLE GREASE AND OIL INC.              4033 NW 63RD ST                                                                                                     COCONUT CREEK     FL       33073
  REPUBLIC MASTER CHEFS                      1667 W WASHINGTON BLVD                                                                                              LOS ANGELES       CA       90007
  REPUBLIC MASTER CHEFS                      PO BOX 15267                                                                                                        LOS ANGELES       CA       90015
  REPUBLIC NAT'L - FINTECH                   441 SW 12TH AVENUE                                                                                                  DEERFIELD BEACH   FL       33442
  REPUBLIC NAT'L-AUSTIN-FINTECH              6511 TRI COUNTY PARKWAY                                                                                             SCHERTZ           TX       78154-3219
  RESTAURANT MAGIC SOFTWARE                  4010 W BOY SCOUT BLVD, STE 300                                                                                      TAMPA             FL       33607
  RESTAURANT TEA SERVICE, INC.               520 STATE ST                                                                                                        GLENDALE          CA       91203
  RHINO PAPER LLC                            ATTN: JASON LUEBBERS                          362 HILLSBORO TECHNOLOGY DRIVE                                        DEERFIELD BEACH   FL       33441
  RIEGEL, LAURA                              4740 S OCEAN BLVD                             APT. 207                                                              HIGHLAND BEACH    FL       33487
  RIGOTTI, AGUSTIN                           6025 BALBOA CIR                               APT 303                                                               BOCA RATON        FL       33433
  RILEY, SEAN                                1950 E. DUBLIN ST                                                                                                   GILBERT           AZ       85295
  RITMAN, PHILIP M.                          4139 EASTRIDGE CIRCLE                                                                                               POMPANO BEACH     FL       33064
  RIVER OAKS DISTRICT.LP-RENT                P.O.BOX 846801                                                                                                      LOS ANGELES       CA       90084-6801
  RIVER OAKS DISTRICT.LP-UTILITY             PO BOX 846801                                                                                                       LOS ANGELES       CA       90084-6801
  RIVER TOWN SQUARE REGENCY, LLC             C/O REGENCY CENTERS CORPORATION               PO BOX 844235                                                         BOSTON            MA       02284-4235
  RIVERSTOWNS SQUARE REGENCY, LLC            STARK & STARK, PC                             THOMAS S. ONDER, ESQ.            993 LENOX DRIVE                      LAWRENCEVILLE     NJ       08648
  RIVIERA PRODUCE CORP                       205 JACKSON STREET                                                                                                  ENGLEWOOD         NJ       07631
  RM BAKERY LLC,ROLLO MIO ARTISAN BAKERY,L   220 COSTER STREET                                                                                                   BRONX             NY       10474
  ROCKENWAGNER BAKERY                        5462 W. ADAMS BLVD.                                                                                                 LOS ANGELES       CA       90016
  ROCKENWAGNER BAKERY                        C/O FAMAROCK, INC.                            5462 W. ADAMS BLVD.                                                   LOS ANGELES       CA       90016
  ROETZEL & ANDRESS                          ATTN: BRUCE R. SCHRADER, II                   222 S. MAIN STREET                                                    AKRON             OH       44308-2098
  ROJAS, KENNETH                             1028 MOSER RIVER DR                                                                                                 LEANDER           TX       78641
  ROLLING SHARPENING STONE                   2221 JUSTIN RAD                               2221 JUSTIN RAD# #119-330                                             FLOWER MOUND      TX       75028
  ROMERO, LUIS                               9219 BROADWATER DRIVE                                                                                               GAITHERSBURG      MD       20879
  ROSE MOSER ALLYN PUBLIC AND ONLINE RELAT   7144 EAST STETSON DRIVE                       SUITE 400                                                             SCOTTSDALE        AZ       85251
  ROSE, GLITTER                              11461 WASHINGTON PLACE APT B                                                                                        LOS ANGELES       CA       90066-5061
  ROSS, YARDEN                               5253 SW 34TH WAY                                                                                                    FT LAUDERDALE     FL       33312-5536
  ROTO ROOTER PLUMBING AND SERVICE           DBA ROTO ROOTER PLUMBING AND SERVICE          20542 PLUMMER STREET                                                  CHATSWORTH        CA       91311
  RUDY'S CINEMA INSTALLATIONS, LLC           RODOLFO GARCIA                                7041 DALE HOLLOW DRIVE                                                CALEDONIA         MI       49316
  SAGA CITY MEDIA INC DBA HOUSTONIA MAGAZI   447 HEIGHTS BLVD                                                                                                    HOUSTON           TX       77007

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                  Page 10 of 14
                                                    Case 19-11739-LSS                     Doc 682             Filed 04/30/20      Page 17 of 20
                                                                                                    Exhibit B
                                                                                             Served Via First-Class Mail



                             NAME                                ADDRESS 1                                 ADDRESS 2               ADDRESS 3          ADDRESS 4         CITY         STATE       ZIP      COUNTRY
                                             DBA SAGACITY CUSTOM PUBLISHING; TONIA
  SAGACITY MEDIA, INC                        SIMMONDS                                     509 OLIVE WAY                    SUITE 305                              SEATTLE            WA      98101
  SALAZAR, ENRIQUE                           1828 E NORMA AVE                                                                                                     WEST COVINA        CA      91791
  SANTIAGO, EDDIE                            435 EAST 105ST                                                                                                       NEW YORK           NY      10029
  SAPERSTEIN, JENNIFER                       11426 MILLPOND GREENS DRIVE                                                                                          BOYNTON BEACH      FL      33473
  SATYEN DINESH SHAH                         DEREK SMITH LAW GROUP, PLLC                  ZACK HOLZBERG, ESQ.              ONE PENN PLAZA           SUITE 4905    NEW YORK           NY      10119
  SCHECHTER, ALAN                            2851 PALM AIRE DR. SOUTH                     #608                                                                    POMPANO BEACH      FL      33069
  SCHINDLER ELEVATOR CORPORATION             PO BOX 93050                                                                                                         CHICAGO            IL      60673-3050
  SDC ENTERPRISES DBA CRYSTAL CLEANERS       ATTN: KEVIN HAGENSTAD                        1030 SEAGATE DR                                                         DELRAY BEACH       FL      33484
  SDC ENTERPRISES, INC. DBA CRYSTAL CLEANE   1000 LINTON BLVD SUITE A1                                                                                            DELRAY BEACH       FL      33444
  SDQ FEE LLC                                DBA SCOTTSDALE QUARTER                       180 EAST BROAD STREET                                                   COLUMBUS           OH      43215
  SDQ FEE, LLC - RENT                        L-3707                                                                                                               COLUMBUS           OH      43260-3707
  SDQ FEE, LLC - TRASH                       L-3707                                                                                                               COLUMBUS           OH      43260-3707
  SEAFOOD WHOLESALERS, LTD                   6060 SOUTHWEST FREEWAY                                                                                               HOUSTON            TX      77257
  SEENEY, GEROME                             1722 111TH DR SE                                                                                                     LAKE STEVENS       WA      98258
  SELECT FOODS                               785 S CONGRESS AVE STE 1                                                                                             DELRAY BEACH       FL      33445-4656
  SERITAGE SRC FINANCE LLC                   C/O GELLERT SCALI BUSENKELL & BROWN, LLC     ATTN: MICHAEL BUSENKELL          1201 NORTH ORANGE STREET SUITE 300     WILMINGTON         DE      19801
  SERRANO, ZACHARY                           PO BOX 359                                                                                                           MEDINA             TN      38355-0359
  SERVICE SIDE, LLC                          899 N ORANGE AVE                             APT 536                                                                 ORLANDO            FL      32801-1157
  SERVICECHANNEL.COM, INC.                   PO BOX 392642                                                                                                        PITTSBURGH         PA      15251-9642
  SERVICECOM                                 2517 HIGHWAY L201                                                                                                    MANASQUAN          NJ      08736
  SERVICECOM USA, INCORPORATED               C/O COFACE NORTH AMERICA INSURANCE COMPANY   650 COLLEGE ROAD EAST            SUITE 2005                             PRINCETON          NJ      08540
  SEVEN C'S LINEN - INTRACOASTAL             657 SW 9TH TERRACE                                                                                                   POMPANO BEACH      FL      33069
  SEVEN C'S LINEN - MIZNER                   657 SW 9TH TERRACE                                                                                                   POMPANO BEACH      FL      33069
  SEVEN C'S LINEN-DELRAY                     657 SW 9TH TERRACE                                                                                                   POMPANO BEACH      FL      33069
  SGM ENGINEERING, INC.                      935 LAKE BALDWIN LANE                                                                                                ORLANDO            FL      32814
  SHAWKY, SHERIEF                            27 GARDEN STREET                                                                                                     EDISON             NJ      08817
  SHELDON ENTERPRISES, INC                   C/O ENVIRO-MASTER                            5200 77 CENTER DR                SUITE 500                              CHARLOTTE          NC      28217
  SHELDON ENTERPRISES, INC DBA ENVIRO-MAST   PO BOX 12350                                                                                                         CHARLOTTE          NC      28220
  SHELEA STEWART                             532 E 142ND ST APT 3B                                                                                                BRONX              NY      10454-2235
  SHELTON, TYRONE                            4848 NW 24TH CT                              APT 1A                                                                  LAUDERDALE LAKES   FL      33313
  SHERIEF, SHAWKY                            27 GARDEN STREET                                                                                                     EDISON             NJ      08817
  SHIRLEY A. GLOWICKI                        206 SOUTH 5TH STREET                                                                                                 YOUNGWOOD          PA      15697
  SIEBS, JENNIFER                            332 OSWEGO COURT                                                                                                     WEST NEW YORK      NJ      07093
  SILENT REVOLUTION LLC                      1771 VENICE LANE                             APT A                                                                   NORTH MIAMI        FL      33181
  SILVA, RICHARD                             IPIC THEATERS - THE VILLAGE AT FAIRVIEW      321 TOWN PLACE                                                          FAIRVIEW           TX      75069
  SIMPLY THE BEST MAGAZINE                   301 YAMATO ROAD                              SUITE 1240                                                              BOCA RATON         FL      33431
  SIMPSON, SEAN                              14465 LARKSPUR LANE                                                                                                  WELLINGTON         FL      33414
  SINGER EQUIPMENT COMPANY DBA M. TUCKER     150 SOUTH TWIN VALLEY ROAD                                                                                           ELVERSON           PA      19520
  SINGLEPLATFORM LLC                         1601 TRAPELO ROAD                            THIRD FLOOR                                                             WALTHAM            MA      02451
  SINOWITZ, KELLEY                           18532 NE 128TH WAY                                                                                                   REDMOND            WA      98052
  SKENE LAW FIRM, PC                         2614 ROUTE 516                                                                                                       OLD BRIDGE         NJ      08857
  SMART CARE EQUIPMENT SOLUTIONS             EEC ACQUISITON LLC                           PO BOX 74008980                                                         CHICAGO            IL      60674-8980
  SMITH, ROBERT                              460 W 126TH STREET                           APT 1D                                                                  NEW YORK           NY      10027
  SOCALGAS                                   PO BO 30337                                                                                                          LOS ANGELES        CA      90030
  SOCALGAS                                   PO BOX C                                                                                                             MONTEREY PARK      CA      91756-5111
  SOF-IX PB OWNER, LP                        C/O BALLARD SPAHR LLP                        ATTN: DUSTIN P. BRANCH           2029 CENTURY PARK EAST   SUITE 800     LOS ANGELES        CA      90067
  SOF-IX PB OWNER, LP-RENT                   75 REMITTANCE DRIVE                          DEPT 6971                                                               CHICAGO            IL      60675-6971
  SOF-IX PB OWNER, LP-WATER                  75 REMITTANCE DRIVE                          DEPT 6971                                                               CHICAGO            IL      60675-6971
  SOFTEQ DEVELOPMENT CORPORATION             ATTN: MADELYN WOODSON                        1155 DAIRY ASHFORD               SUITE 125                              HOUSTON            TX      77079
  SOLID SURFACE CARE, INC                    3820 ROSE LAKE DRIVE                                                                                                 CHARLOTTE          NC      28217
  SONY PICTURES                              PO BOX 840550                                                                                                        DALLAS             TX      75284-0550
  SORAYA KHOGYANI                            C/O SHEGERIAN CONNIFF LLP                    ATTN: HEATHER CONNIFF            2041 ROSECRANS AVE       STE 355       EL SEGUNDO         CA      90245-7500
  SORAYA KHOGYANI                            SHEGERIAN CONNIFF LLP                        CORTNEY SHEGERIAN, ESQ.          2041 ROSECRANS AVENUE    STE 355       EL SEGUNDO         CA      90245-7500
  SOUTH STREET SEAPORT LIMITED PARTNERSHIP   PO BOX 860651                                                                                                        MINNEAPOLIS        MN      55486-0651
  SOUTHEAST LINEN ASSOCIATES, INC DBA COSM   4508 W 46TH ST                                                                                                       CHICAGO            IL      60632
  SOUTHEASTERN PRINTING CO, INC              3601 SE DIXIE HIGHWAY                                                                                                STUART             FL      34997
  SOUTHERN CALIFORNIA EDISON                 P.O.BOX 300                                                                                                          ROSEMEAD           CA      91772-0001
  SOUTHERN GLAZER'S FL FINTECH               2400 SW 145TH AVENUE                                                                                                 MIRAMAR            FL      33027
  SOUTHERN GLAZERS IL FINTECH                2971 COLLECTION CENTER DRIVE                                                                                         CHICAGO            IL      60693
  SOUTHERN GLAZER'S TX - FINTECH             9350 E POINT DR                                                                                                      HOUSTON            TX      77054
  SOUTHERN WINE-AZ FINTECH                   2375 SOUTH 45TH AVENUE                                                                                               PHOENIX            AZ      85043
  SOUTHERN WINE-CA FINTECH                   FILE 56002                                                                                                           LOS ANGELES        CA      90074-6002
  SOUTHWEST GAS CORPORATION                  ATTN: BANKRUPTCY DESK                        PO BOX 1498                                                             VICTORVILLE        CA      92393
  SOUTHWEST GAS CORPORATION                  PO BOX 98890                                                                                                         LAS VEGAS          NV      89193-8890
  SPARKLETTS                                 PO BOX 660579                                                                                                        DALLAS             TX      75266-0579
  SPECIALTY TEXTILE SERVICES                 737 W BUCHANAN ST                                                                                                    PHOENIX            AZ      85007
  SPEC'S WINES - FINTECH                     2410 SMITH STREET                                                                                                    HOUSTON            TX      77006
  SPECTRUM                                   ATTN: ANDREW JAMES FITZPATRICK               1600 DUBLIN RD                                                          COLUMBUS           OH      43215
  SPENCER STUART                             PO BOX 98991                                                                                                         CHICAGO            IL      60693

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                   Page 11 of 14
                                                            Case 19-11739-LSS                    Doc 682             Filed 04/30/20       Page 18 of 20
                                                                                                             Exhibit B
                                                                                                     Served Via First-Class Mail



                             NAME                                      ADDRESS 1                               ADDRESS 2                    ADDRESS 3     ADDRESS 4          CITY        STATE       ZIP       COUNTRY
  SSI (U.S.) INC. D/B/A SPENCER STUART              ATTN: MICHAEL SIMONET                         353 NORTH CLARK STREET           SUITE 2400                         CHICAGO           IL       60654
  STAINLESS FIXTURES INC- CONSTRUCTION ONL          1250 E FRANKLIN AVENUE                                                                                            POMONA            CA       91766
  STAINLESS FIXTURES INC-SERVICE CHANNEL            1250 E FRANKLIN AVENUE                                                                                            POMONA            CA       91766
  STAPLES ADVANTAGE-ATLANTA                         DEPT. ATL                                     P.O. BOX 660409                                                     DALLAS            TX       75266-0409
  STAPLES BUSINESS ADVANTAGE                        ATTN: TOM RIGGLEMAN                           7 TECHNOLOGY CIRCLE                                                 COLUMBIA          SC       29203
  STATE OF NEW JERSEY - DIVISION OF TAXATION
  BANKRUPTCY                                        PO BOX 245                                                                                                        TRENTON           NJ       08695
  STEPTOE & JOHNSON LLP                             1330 CONNECTICUT AVENUE NW                                                                                        WASHINGTON        DC       20036
  STEWART, ERIN                                     342 SOMERSET DRIVE                                                                                                STREAMWOOD        IL       60107
  STOEL RIVES LLP                                   900 SW FIFTH AVENUE                           STE 2600                                                            PORTLAND          OR       97204
  STRONG TECHNICAL SERVICES, INC.                   PO BOX 310299                                                                                                     DES MOINES        IA       50331-0299
  STUDIO ARCHITECTS                                 PO BOX 3793                                                                                                       COSTA MESA        CA       92628
  STUDIO K DESIGN, LLC                              1733 W HUBBARD STREET                                                                                             CHICAGO           IL       60622
  STUDIO K DESIGN, LLC                              C/O WENTZEL LAW OFFICES                       ATTN: DAVID F. WENTZEL           77 W WASHINGTON ST   SUITE 2100    CHICAGO           IL       60602
  STUEVER & SONS, INC.BEVERAGE SYSTEMS              22W010 BYRON                                                                                                      ADDISON           IL       60101
  SULLIVAN, ALEXANDRA                               247 NW 47TH TERRACE                                                                                               DEERFIELD BEACH   FL       33442
  SUNBELT IMPORTS INC.                              10525 KINGHURST STREET                                                                                            HOUSTON           TX       77099
  SUNSET MARKETING/RICK COHN, INC.                  28722 SHADYVIEW                                                                                                   CANYON COURNTRY   CA       91387
  SUNSHINE PROVISIONS-E+M INNOVATIVE FORAG          1703 AVENIDA DEL SOL                                                                                              BOCA RATON        FL       33432
  SUPERIOR KNIFE INC.                               6235 W HOWARD ST                                                                                                  NILES             IL       60714-3403
  SUPERL SEQUOIA LIMITED                            ATTN: BRIGETTE MCGRATH, ESQ.                  2600 EAGAN WOODS DRIVE           SUITE 400                          ST. PAUL          MN       55121
  SUPERL SEQUOIA LIMITED                            UNIT 612, 6/F TOWER 1                         833 CHEUNG SHA WAN ROAD                                             KOWLOON                                 HONG KONG
  SUPREME HOTEL & RESTAURANT SUPPLY CORP.           2150 SW 30TH AVE                                                                                                  PEMBROKE PINES    FL       33009
  SUSTAINABLE SOLUTIONS GROUP - SSG                 DEPT #40299                                   PO BOX 740209                                                       ATLANTA           GA       30374-0209
  SWEENEY, MICHELLE                                 4531 LITTLE PALM LANE                                                                                             COCONUT CREEK     FL       33073
  SWERVE, LLC                                       1000 S RENDON ST                                                                                                  NEW ORLEANS       LA       70125
  SWIRE COCA-COLA, USA                              PO BOX 52745                                                                                                      PHOENIX           AZ       85072-2745
  SYNTHESIS NETWORK INC.                            210 W. 6TH STREET                                                                                                 CHICO             CA       95928
  SYSCO - AUSTIN                                    1260 SCHWAB ROAD                                                                                                  NEW BRAUNFELS     TX       78132-5155
  SYSCO - HOUSTON                                   1260 SCHWAB ROAD                                                                                                  NEW BRAUNFELS     TX       78132
  SYSCO - INTRACOASTAL                              1999 MARTIN LUTHER KING JR BLVD                                                                                   RIVIERA BEACH     FL       33404
  SYSCO - MIZNER                                    1999 MARTIN LUTHER KING JR BLVD                                                                                   RIVIERA BEACH     FL       33404
  SYSCO ARIZONA, INC.                               PO BOX 23430                                                                                                      PHOENIX           AZ       85063-9959
  SYSCO BALTIMORE, LLC                              8000 DORSEY RUN ROAD                                                                                              JESSUP            MD       20794
  SYSCO FOOD SVCS - BARRINGTON                      PO BOX 5037                                                                                                       DES PLAINES       IL       60017-5037
  SYSCO FOOD SVCS - BOLINGBROOK                     250 WIEBOLDT DRIVE                                                                                                DES PLAINES       IL       60016-3192
  SYSCO LOS ANGELES - PASADENA                      20701 EAST CURRIER ROAD                                                                                           WALNUT            CA       91789
  SYSCO LOS ANGELES - WESTWOOD                      20701 EAST CURRIER ROAD                                                                                           WALNUT            CA       91789
  SYSCO METRO NEW YORK - DOBBS FERRY                20 THEODORE CONRAD DRIVE                                                                                          JERSEY CITY       NJ       07305
  SYSCO METRO NEW YORK - FORT LEE                   20 THEODORE CONRAD DRIVE                                                                                          JERSEY CITY       NJ       07305-4614
  SYSCO METRO NEW YORK - FULTON                     20 THEODORE CONRAD DRIVE                                                                                          JERSEY CITY       NJ       07305
  SYSCO NORTH TEXAS-FAIRVIEW                        ATTN: SUE MELENDEZ                            1013 STOLTE CT.                                                     SAVANNAH          TX       76227
  SYSCO SEATTLE, INC.                               PO BOX 97054                                                                                                      KENT              WA       98064-9754
  SYSCO SOUTHEAST FLORIDA- DELRAY                   1999 MARTIN LUTHER KING JR BLVD                                                                                   RIVIERA BEACH     FL       33404
  T EDWARDS WINES LTD                               ATTN: ACCOUNTING DEPARTMENT                   PO BOX 242                                                          GARDINER          NY       12525
  T.J. MAINTENANCE, INC.                            113 MAIN STREET                                                                                                   WEST CHICAGO      IL       60185
  T.J. MAINTENANCE, INC.                            ATTN: DAWN MORROW                             113 MAIN STREET                                                     WEST CHICAGO      IL       60185
  TAPMAN                                            DAVID ROTHBERG                                P. O. BOX 15856                                                     SEATTLE           WA       98115-0856
  TAPRM- JB-NY DISTRIBUTORS, INC                    509 PACIFIC ST SUITE 3I                                                                                           BROOKLYN          NY       11217
  TAPRM- JB-NY DISTRIBUTORS, INC                    ATTN: JASON SHERMAN                           509 PACIFIC ST SUITE 3I                                             BROOKLYN          NY       11217
  TASC - TOTAL ADMINISTRATIVE SERVICES              CLIENT SERVICES                               PO BOX 88278                                                        MILWAUKEE         WI       53288-0001
  TAX COLLECTOR, PALM BEACH COUNTY-3353             ANNE M. GANNON-CONSTITUTIONAL TAX COLLEC      PO BOX 3353                                                         WEST PALM BEACH   FL       33402-3353
  TDC FORT LEE LLC                                  C/O LINCOLN EASTERN MANAGEMENT CORP           2030 HUDSON STREET, UNIT 520                                        FORT LEE          NJ       07024
  TDC FORT LEE, LLC                                 C/O ARES MANAGEMENT LLC                       ATTN: ANDREW HOLM                245 PARK AVENUE      42ND FLOOR    NEW YORK          NY       10167
  TECHNIQUE AIR, INC.                               C/O MICHAEL SAYER                             DEBT RECOVERY ATTORNEYS          17595 HARVARD        SUITE C-557   IRVINE            CA       92614
  TECHNIQUE AIR, INC.                               MICHAEL SAYER, ESQ.                           DEBT RECOVERY ATTORNEYS          17595 HARVARD        SUITE C0557   IRVINE            CA       92614
  TECO                                              PO BOX 31318                                                                                                      TAMPA             FL       33631-3318
  TERMINIX PROCESSING CENTER                        PO BOX 742592                                                                                                     CINCINNATI        OH       45274-2592
  TERRELL'S DRYCLEANING                             STEPHEN GRANT TERRELL                         206 N. GREENVILLE SUITE 800                                         ALLEN             TX       75002
  TERRY, JOHN                                       15400 SE 155TH PL                             UNIT 48                                                             RENTON            WA       98058-6351
  TEXAS GAS SERVICE                                 PO BOX 219913                                                                                                     KANSAS CITY       MO       64121-9913
  THE EMPLOYEES' RETIREMENT SYSTEM OF ALABAMA AND
  THE TEACHERS' RETIREMENT SYSTEM OF ALABAMA        135 SOUTH UNION STREET, SUITE 570                                                                                 MONTGOMERY        AL       36130
  THE GAB GROUP, INC.                               PO BOX 880567                                                                                                     BOCA RATON        FL       33488-0567
  THE ICEE COMPANY CORP                             1205 S DUPONT AVE                                                                                                 ONTARIO           CA       91761
  THE NEW WORLD BAKERY, INC.                        PO BOX 929                                                                                                        KYLE              TX       78640
  THE O'KEEFE GROUP, INC.                           TOG                                           PO BOX 1240                                                         ATTLEBORO         MA       02703
  THE OPERATING COMPANY AFFILIATES OF SYSCO
  CORPORATION                                       C/O FRANK N. WHITE, ARNALL GOLDEN GREGORY LLP 171 17TH STREET NW               SUITE 2100                         ATLANTA           GA       30363
  THE STUDIO GROUP, INC. DBA STUDIO ARCHITECTS      PO BOX 3793                                                                                                       COSTA MESA        CA       92628

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                         Page 12 of 14
                                                              Case 19-11739-LSS              Doc 682            Filed 04/30/20       Page 19 of 20
                                                                                                         Exhibit B
                                                                                                Served Via First-Class Mail



                              NAME                                        ADDRESS 1                          ADDRESS 2                ADDRESS 3           ADDRESS 4            CITY        STATE       ZIP      COUNTRY
  THOMAS, BRITTANY                                    309 LAUREL CT                                                                                                   STREAMWOOD          IL       60107
  THOMES, SEAN                                        119 W HOOK RD                                                                                                   HOPEWELL JUNCTION   NY       12533
  THOMPSON, JEREMY I                                  12534 MILLBANKS DR                                                                                              HOUSTON             TX       77031
  TIME OUT AMERICA DBA TIME OUT NEW YOR               1540 BROADWAY 42ND FLOOR                                                                                        NEW YORK            NY       10036
  TIME WARNER CABLE - 60074                           PO BOX 60074                                                                                                    CITY OF INDUSTRY    CA       91716-0074
  TODAY MEDIA                                         MARTINELLI HOLDINGS LLC                3301 LANCASTER PIKE, SUITE 5C                                            WILMINGTON          DE       19805
  TOOLS & SOLUTIONS /IPIC SAUDI LIMITED LL            PO.BOX 54995 RIYADH                                                                                             AL GHADIR                    11524      SAUDI ARABIA
  TOUCHMATE                                           7703 NORTH LAMAR BOULEVARD             STE 100                                                                  AUSTIN              TX       78752
  TRAFALGAR RELEASING LIMITED                         PAUL MARCHANT                          222 BROADWAY,19TH FLOOR                                                  NEW YORK            NY       10038
  TRINITY COMMERCIAL SERVICES, LLC                    4041 W WHEATLAND #156108                                                                                        DALLAS              TX       75237
  TROAST, MEAGHAN                                     3601 NW 24TH TER                                                                                                BOCA RATON          FL       33431
  TRUE WORLD FOODS CHICAGO LLC                        950 CHASE AVENUE                                                                                                ELK GROVE VILLAGE   IL       60007
  TRUE WORLD FOODS LOS ANGELES LLC                    4200 S. ALAMEDA STREET                                                                                          VERNON              CA       90058
  TRUE WORLD FOODS MIAMI LLC                          11205 NW 36TH AVE                                                                                               MIAMI               FL       33167
  TRUE WORLD FOODS NY LLC                             32-34 PAPETTI PLAZA                                                                                             ELIZABETH           NJ       07206
  TRUE WORLD FOODS PHOENIX LLC                        835 W. 22ND STREET                     835 W. 22ND STREET# #107                                                 TEMPE               AZ       85282
  TRUE WORLDS FOODS MIAMI LLC                         ATTN: MIHOKO USUI                      11205 NW 36 AVE                                                          MIAMI               FL       33167
  TRUJILLO, KELLY                                     12017 RIALTO STREET                                                                                             SUN VALLEY          CA       91352
  TUMBLE IN DRY CLEANERS LLC                          425 B FOREST RD                                                                                                 MAHWAH              NJ       07430
  TURCIOS TOBIAS, EDVIN                               10700 HAYES AVE                                                                                                 SILVER SPRING       MD       20902
  TYSONS GALLERIA ANCHOR ACQUISITION, LLC             C/O BROOKFIELD PROPERTY REIT, INC.     350 N ORLEANS ST                 SUITE 300                               CHICAGO             IL       60654-1607
  U.S. BANK, N.A. D/B/A U.S. BANK EQUIPMENT FINANCE   ATTN: KONICA MINOLTA PREMIER FINANCE   1310 MADRID ST                                                           MARSHALL            MN       56258
  UBER                                                1455 MARKET STREET                                                                                              SAN FRANCISCO       CA       94103
  UBER TECHNOLOGIES, INC                              ATTN: MARK FALLON                      685 MARKET ST                                                            SAN FRANCISCO       CA       94103
  ULINE                                               ATTN: ACCOUNTS RECEIVABLE              PO BOX 88741                                                             CHICAGO             IL       60680
  ULTIMATE CREATIONS LTD                              2622 EMMA STONE DRIVE                                                                                           MARRIOTTSVILLE      MD       21104
  ULTRAPRO PEST PROTECTION LLC                        12 SUNFLOWER AVE                                                                                                PARAMUS             NJ       07652
  UNITED DATA TECHNOLOGIES INC- IT -                  DEPT #0627                             UNITED DATA TECHNOLOGIES INC                                             PO BOX              FL       32885-0627
  UNITY MEDIA GROUP LLC                               ATTN: JASON UNDERBERG                  PO BOX 520                                                               OAKHURST            NJ       07755
  UNITY MEDIA GROUP LLC                               PO BOX 520                                                                                                      OAKHURST            NJ       07755
  UNIVERSAL BACKGROUND SCREENING, INC.                7720 N. 16TH STREET                    SUITE 200                                                                PHOENIX             AZ       85020
  UNIVERSAL FILM EXCHANGES                            PO BOX 848270                                                                                                   DALLAS              TX       75284-8270
  UNIVERSAL UNIFORM SUPPLY                            7311 SWAN LAKE DRIVE                                                                                            NEW PORT RICHEY     FL       34655
  UNLIMITED ELECTRICAL CONTR. CO                      3500 PARK CENTRAL BLVD N                                                                                        POMPANO BEACH       FL       33064-0000
  UP TOP ACRES                                        904 A STREET SE                                                                                                 WASHINGTON          DC       20003
  UPTOWN BAKE & BREW LLC                              5335 KILMER PLACE                                                                                               HYATTSVILLE         MD       20781
  VALCOURT, GEORGES                                   19521 NW 1ST CT                                                                                                 MIAMI GARDENS       FL       33169-3332
  VANDENBERG, JARED                                   256 E. GLENARM STREET                                                                                           PASADENA            CA       91106
  VAZQUEZ, JILLIAN                                    1807 MCKINLEY AVE.                                                                                              AUSTIN              TX       78702
  VERIZON - 15124                                     PO BOX 15124                                                                                                    ALBANY              NY       12212-5124
  VERIZON - 4833                                      PO BOX 4833                                                                                                     TRENTON             NJ       08650-4833
  VERIZON BUSINESS GLOBAL LLC, ON BEHALF OF ITS                                                                               22001 LOUDOUN COUNTY
  AFFILIATES AND SUBSIDIARIES                         C/O VERIZON                            ATTN: WILLIAM M VERMETTE         PKWY                                    ASHBURN             VA       20147
  VIAVID BROADCASTING INC                             118-998 HARBOURSIDE DRIVE                                                                                       N. VANCOUVER        BC       V79 3T2    CANADA
  VICTORIA L'ORIGINALE COMPANY                        212 NORTH FEDERAL HWY                                                                                           DANIA               FL       33004
  VILLAGE FV LTD                                      C/O LPC COMMERCIAL                     P.O.BOX 841086                                                           DALLAS              TX       75284-1086
  VILLAGE FV, LTD - RENT                              C/O LPC COMMERCIAL                     P.O BOX 841086                                                           DALLAS              TX       75284-1086
  VILLAGE OF S. BARRINGTON                            ATTN:TREASURER OFFICE                  30 S. BARRINGTON ROAD                                                    SOUTH BARRINGTON    IL       60010
  VIRTUOSO - FINTECH                                  2101 EAST ST ELMO ROAD                 SUITE 340                                                                AUSTIN              TX       78744
  VISITING MEDIA LLC                                  PO BOX 916                                                                                                      CARLTON             OR       97111-0916
  VISTA ENTERTAINMENT SOLUTIONS (USA) INC.            ATTN: TESS MANCHESTER                  335 NORTH MAPLE DR.              #150                                    BEVERLY HILLS       CA       90210
  VISTA ENTERTAINMENT SOLUTIONS AKA MOVIEX            335 N. MAPLE DR. STE 150                                                                                        BEVERLY HILLS       CA       90210
  VISTAR - ATLANTA                                    PO BOX 933580                                                                                                   ATLANTA             GA       31193-3580
  VISTAR - DALLAS                                     188 INVERNESS DRIVE WEST               STE. 700                                                                 ENGLEWOOD           CO       80112-5208
  VISTAR - DALLAS                                     PO BOX 180785                                                                                                   ARLINGTON           TX       76096
  VISTAR - PHILADELPHIA                               PO BOX 8500-784866                                                                                              PHILADELPHIA        PA       19178-4866
  VOUDOURIS, CHARLES                                  1921 19TH STREET #1                                                                                             SANTA MONICA        CA       90404
  WALT DISNEY STUDIO PICTURES                         PO BOX 732554                                                                                                   DALLAS              TX       75373
  WARNER BROTHERS                                     ATTN: JENNIFER AMAYA                   PO BOX 936193                                                            ATLANTA             GA       31193-6193
  WARNER, MARINUS                                     65 DEERCREEK RD.                       H-209                                                                    DEERFIELD BEACH     FL       33442
  WASHINGTON STATE                                    PO BOX: 34052                          PO BOX: 34052                                                            SEATTLE             WA       98124-1052
  WASTE MANAGEMENT- CAROL STREAM                      PO BOX: 4648                                                                                                    CAROL STREAM        IL       60197-4648
  WE ENERGIES                                         ATTN: BANKRUPTCY                       333 W EVERETT ST                                                         MILWAUKEE           WI       53203
  WEBEDIA ENTERTAINMENT LLC                           PO BOX 30291                                                                                                    NEW YORK            NY       10087-0291
                                                                                                                              301 S TRYON STREET, 16TH
  WELLS FARGO VENDOR FINANCIAL SERVICES               C/O WELLS FARGO BANK                   ATTN: GWEN WILLIAMS              FLOOR                      MAC D1130-161 CHARLOTTE          NC       28282
  WENDY WEINER                                        4966 N 91ST ST                                                                                                   MILWAUKEE          WI       53225
  WEST COAST ICE PROVISIONS-G9N5 INC                  3833 MAIN STREET                                                                                                 CULVER CITY        CA       90232
  WEST PIER LAUNDRY STREAMWOOD                        5030 VALLEY LN                                                                                                   STREAMWOOD         IL       60107
  WESTCHESTER COUNTY DEPARTMENT OF HEALTH             SCOTT SEIDEL & VINCENT SILVA           10 COUNTY CENTER ROAD 2ND FLR                                             WHITE PLAINS       NY       10607-1541

In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                         Page 13 of 14
                                                            Case 19-11739-LSS            Doc 682            Filed 04/30/20      Page 20 of 20
                                                                                                   Exhibit B
                                                                                            Served Via First-Class Mail



                          NAME                                         ADDRESS 1                        ADDRESS 2                ADDRESS 3         ADDRESS 4           CITY        STATE       ZIP      COUNTRY
  WESTERN PROPANE SERVICES, INC.                    12600 WESTERN AVE                                                                                          GARDEN GROVE       CA       92841
  WESTWAY ELECTRIC SYSTEMS, INC.                    PO BOX 8645                                                                                                GLENDALE           CA       91224
  WESTWOOD FLOWER SHOP                              CATHY ANADOR                         3101 OVERLAND AVE SUITE C                                             LOS ANGELES        CA       90034
  WEWIT LLC DBA WEWITNESS ELEVATOR LLC              85 BROAD STREET                      FLOOR 17                                                              NEW YORK           NY       10004
  WHITE PLAINS LINEN                                ATTN: LILLIAN MOSCOSO                4 JOHN WALSH BLVD                                                     PEEKSKILL          NY       10566
  WHITE PLAINS LINEN CORP                           4 JOHN WALSH BLVD                                                                                          PEEKSKILL          NY       10566
  WHITE, JEFFREY                                    514 SATURN DRIVE                                                                                           UNIONTOWN          OH       44685-9670
  WINDSTREAM                                        ATTN: BETH RENAE WISE                1450 N CENTER POINT RD                                                HIAWATHA           IA       52233
  WINDSTREAM-PAETEC                                 PO BOX 9001013                                                                                             LOUISVILLE         KY       40290-1013
  WINE WAREHOUSE-FINTECH                            PO BOX: 910900                                                                                             LOS ANGELES        CA       90091-0900
  WINEBOW INC - FINTECH                             20 HOOK MOUNTAIN ROAD                                                                                      PINE BROOK         NJ       07058
  WISCONSIN DEPARTMENT OF SAFETY AND PROFESSIONAL
  SERVICES                                          ATTN: DSPS - SECRETARY'S OFFICE      4822 MADISON YARDS WAY                                                MADISON            WI       53705
  WITHERS WORLDWIDE-WITHERS TRANSFER AND S          10890 NW 29TH STREET                                                                                       MIAMI              FL       33172
  WIZARD CREATIONS                                  2765 W CYPRESS CREEK RD              SUITE B                                                               FT LAUDERDALE      FL       33309-1747
  WME IMG HOLDINGS, LLC                             38 WEST 21ST STREET, 11TH FLOOR                                                                            NEW YORK           NY       10010
  WOODS, CLARK                                      5475 EDGECLIFF CIRCLE                                                                                      WESTLAKE VILLAGE   CA       91362
  WORLDWIDE PRODUCE INC                             PO BOX 54399                                                                                               LOS ANGELES        CA       90054
  WRIGHT ENGINEERS-WRIGHT CONSULTING ENGNE          1645 ILLAGE CENTER CIRCLE SUITE 10                                                                         LAS VEGAS          NV       89134
  XO COMMUNICATIONS                                 P O BOX                                                                                                    ALBANY             NY       12212-5043
  YELP INC                                          PO BOX 204393                                                                                              DALLAS             TX       75320-4393
  YETTER COLEMAN LLP                                ATTN: R. PAUL YETTER                 811 MAIN STREET, SUITE 4100                                           HOUSTON            TX       77002
  YETTER COLEMAN LLP                                C/O HAYNES AND BOONE LLP             ATTN: CHARLES A. BECKHAM, JR.    1221 MCKINNEY STREET   SUITE 2100    HOUSTON            TX       77010
  YOUNG'S MARKET-CA FINTECH                         PO BOX: 30145                                                                                              LOS ANGELES        CA       90030-0145
  ZUNIGA BRITTANI                                   245 W. WESTERN AVE                                                                                         CARPENTERSVILLE    IL       60110




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                                                 Page 14 of 14
